 

Exhibit 10.1

 



 



 

TERM LOAN AGREEMENT

 

dated as of April 22, 2014

 

among

 

COMMUNITY BANKERS TRUST CORPORATION

as Borrower

 

and

 

THE LENDERS FROM TIME TO TIME PARTY HERETO

 

and

 

SUNTRUST BANK

as Administrative Agent

 



 

 

 

 

 

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS; CONSTRUCTION 1 Section 1.1. Definitions 1 Section 1.2.
Accounting Terms and Determination 17 Section 1.3. Terms Generally 18 ARTICLE
II. AMOUNT AND TERMS OF THE TERM LOANS 18 Section 2.1. Initial Term Loan
Commitment 18 Section 2.2. Procedure for Borrowing Term Loans 18 Section 2.3.
Funding of Borrowing 18 Section 2.4. Interest Elections 19 Section 2.5.
Repayment and Prepayments of Term Loans 19 Section 2.6. Interest on Term Loans
21 Section 2.7. Fees 21 Section 2.8. Computation of Interest and Fees 22 Section
2.9. Inability to Determine Interest Rates 22 Section 2.10. Evidence of
Indebtedness 22 Section 2.11. Illegality 22 Section 2.12. Increased Costs 23
Section 2.13. Funding Indemnity 24 Section 2.14. Taxes 24 Section 2.15. Payments
Generally; Pro Rata Treatment; Sharing of Set-offs 26 Section 2.16. Mitigation
of Obligations; Replacement of Lenders 27 Section 2.17. Delayed Draw Term Loan
28 ARTICLE III. CONDITIONS PRECEDENT TO EFFECTIVENESS AND BORROWING 28 Section
3.1. Conditions To Effectiveness and Borrowing 28 Section 3.2. Conditions To
Borrowing of Delayed Draw Term Loan 30 ARTICLE IV. REPRESENTATIONS AND
WARRANTIES 31 Section 4.1. Existence; Power 31 Section 4.2. Organizational
Power; Authorization 31 Section 4.3. Governmental Approvals; No Conflicts 31
Section 4.4. Financial Statements 32 Section 4.5. Litigation Matters and
Enforcement Actions 32 Section 4.6. Compliance with Laws and Agreements 33
Section 4.7. Investment Company Act 33 Section 4.8. Taxes 33 Section 4.9. Margin
Regulations 33 Section 4.10. ERISA 33 Section 4.11. Disclosure 34 Section 4.12.
Subsidiaries 34 Section 4.13. Dividend Restrictions; Other Restrictions 35
Section 4.14. Capital Measures 35 Section 4.15. FDIC Insurance 35 Section 4.16.
Ownership of Property 35 Section 4.17. OFAC 36 Section 4.18. Patriot Act 36
Section 4.19. Solvency 36 ARTICLE V. AFFIRMATIVE COVENANTS 36 Section 5.1.
Financial Statements and Other Information 37 Section 5.2. Notices of Material
Events 39 Section 5.3. Existence; Conduct of Business 40

 

- i -

 

 

Section 5.4. Compliance with Laws, Etc. 40 Section 5.5. Payment of Obligations
40 Section 5.6. Books and Records 40 Section 5.7. Visitation, Inspection, Etc.
40 Section 5.8. Maintenance of Properties; Insurance 40 Section 5.9. Use of
Proceeds 41 Section 5.10. Further Assurances 41 Article VI. FINANCIAL COVENANTS
41 Section 6.1. Regulatory Capital 41 Section 6.2. Return on Average Assets 42
Section 6.3. Minimum Cash at Borrower 42 Section 6.4. Dividend Capacity 42
Section 6.5. Classified Asset Ratio 42 Article VII. NEGATIVE COVENANTS 42
Section 7.1. Indebtedness 43 Section 7.2. Negative Pledge 44 Section 7.3.
Fundamental Changes 45 Section 7.4. Restricted Payments 45 Section 7.5.
Restrictive Agreements 46 Section 7.6. Investments, Etc. 46 Section 7.7.
Transactions with Affiliates 47 Section 7.8. Hedging Transactions 47 Section
7.9. Unsafe and Unsound Practices 47 Section 7.10. Most Favored Lender Status 47
Section 7.11. Sale of Assets 48 Section 7.12. Government Regulations 48 Article
VIII. EVENTS OF DEFAULT 48 Section 8.1. Events of Default 48 Article IX. THE
ADMINISTRATIVE AGENT 52 Section 9.1. Appointment of Administrative Agent 52
Section 9.2. Nature of Duties of Administrative Agent 52 Section 9.3. Lack of
Reliance on the Administrative Agent 53 Section 9.4. Certain Rights of the
Administrative Agent 53 Section 9.5. Reliance by Administrative Agent 53 Section
9.6. The Administrative Agent in its Individual Capacity 53 Section 9.7.
Successor Administrative Agent 54 Article X. MISCELLANEOUS 54 Section 10.1.
Notices 54 Section 10.2. Waiver; Amendments 56 Section 10.3. Expenses;
Indemnification 57 Section 10.4. Successors and Assigns 58 Section 10.5.
Governing Law; Jurisdiction; Consent to Service of Process 61 Section 10.6.
WAIVER OF JURY TRIAL 62 Section 10.7. Right of Setoff 62 Section 10.8.
Counterparts; Integration 63 Section 10.9. Survival 63 Section 10.10.
Severability 63 Section 10.11. Confidentiality 64 Section 10.12. Waiver of
Effect of Corporate Seal 64 Section 10.13. Patriot Act 64 Section 10.14.
Independence of Covenants 65 Section 10.15. No Advisory or Fiduciary
Relationship 65

 

- ii -

 

 

Schedules

 

Schedule 4.12 - Subsidiaries Schedule 7.1 - Outstanding Indebtedness

 

Exhibits

 

Exhibit A - Form of Assignment and Acceptance Agreement Exhibit B-1 - Form of
Initial Term Note Exhibit B-2   Form of Delayed Draw Term Note Exhibit 2.2 -
Form of Notice of Borrowing Exhibit 2.4 - Form of Notice of Continuation Exhibit
3.1(b)(iii) - Form of Secretary’s Certificate Exhibit 3.1(b)(vi) - Form of
Officer’s Certificate Exhibit 5.1(c) - Form of Compliance Certificate

  

 

 



[All schedules and exhibits have been omitted from this submission. The
Registrant agrees to furnish supplementally a copy of any schedule or exhibit to
the Securities and Exchange Commission upon request.]

 

- iii -

 



 

TERM LOAN AGREEMENT

 

THIS TERM LOAN AGREEMENT (this “Agreement”) is made and entered into as of
April 22, 2014, by and among COMMUNITY BANKERS TRUST CORPORATION, a Virginia
corporation (the “Borrower”), the several banks and other financial institutions
from time to time party hereto (the “Lenders”), and SUNTRUST BANK, in its
capacity as Administrative Agent for the Lenders (the “Administrative Agent”).

 

WITNESSETH:

 

WHEREAS, the Borrower has requested that the Lenders, and the Lenders have
agreed subject to the terms and conditions of this Agreement to, establish a
term loan facility in an aggregate principal amount of $12,000,000; and

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Administrative Agent and the Lenders agree as
follows:

 

Article I.  DEFINITIONS; CONSTRUCTION

 

Section 1.1.          Definitions.  In addition to the other terms defined
herein, the following terms used herein shall have the meanings herein specified
(to be equally applicable to both the singular and plural forms of the terms
defined):

 

“Acquisition” shall mean any transaction or a series of related transactions for
the purpose of, or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of a Person, or of any business or
division of any Person, (b) the acquisition of greater than 50% of the capital
stock, partnership interest, membership interest or other equity interests of
any Person, or otherwise causing a Person to become a Subsidiary, or (c) a
merger or consolidation of, or any other combination with, another Person (other
than a Person that is a Subsidiary); provided that the Borrower or any
Subsidiary is the surviving entity.

 

“Additional Covenant” shall mean any affirmative or negative covenant or similar
restriction applicable to the Borrower or any of its Subsidiaries (regardless of
whether such provision is labeled or otherwise characterized as a covenant) the
subject matter of which either (i) is similar to that of any covenant in
Articles V, VI or VII of this Agreement, or related definitions in Section 1.1
of this Agreement, but contains one or more percentages, amounts or formulas
that is more restrictive than those set forth herein or more beneficial to the
holder or holders of the Indebtedness of the Borrower or its Subsidiaries
created or evidenced by the document in which such covenant or similar
restriction is contained (and such covenant or similar restriction shall be
deemed an Additional Covenant only to the extent that it is more restrictive or
more beneficial) or (ii) is different from the subject matter of any covenant in
Articles V, VI or VII of this Agreement, or related definitions in Section 1.1
of this Agreement.

 

 

 

 

“Additional Default” shall mean any provision contained in any document or
instrument creating or evidencing Indebtedness of the Borrower or any of its
Subsidiaries which permits the holder or holders of such Indebtedness to
accelerate (with the passage of time or giving of notice or both) the maturity
thereof or otherwise requires the Borrower or any of its Subsidiaries to
purchase such Indebtedness prior to the stated maturity thereof and which either
(i) is similar to any Default or Event of Default contained in Article VIII of
this Agreement, or related definitions in Section 1.1 of this Agreement, but
contains one or more percentages, amounts or formulas that is more restrictive
or has a shorter grace period than those set forth herein or is more beneficial
to the holder or holders of such other Indebtedness (and such provision shall be
deemed an Additional Default only to the extent that it is more restrictive or
more beneficial) or (ii) is different from the subject matter of any Default or
Event of Default contained in Article VIII of this Agreement, or related
definitions in Section 1.1 of this Agreement.

 

“Adjusted LIBOR” means, with respect to each Interest Period for a Eurodollar
Loan, (i) the rate per annum equal to the London interbank offered rate for
deposits in Dollars appearing on Reuters screen page LIBOR 01 (or on any
successor or substitute page of such service or any successor to such service,
or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
A.M. (London time) two (2) Business Days prior to the first day of such Interest
Period, with a maturity comparable to such Interest Period, divided by (ii) a
percentage equal to 100% minus the then stated maximum rate of all reserve
requirements (including any marginal, emergency, supplemental, special or other
reserves and without benefit of credits for proration, exceptions or offsets
that may be available from time to time) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D);
provided, that if the rate referred to in clause (i) above is not available at
any such time for any reason, then the rate referred to in clause (i) shall
instead be the interest rate per annum, as determined by the Administrative
Agent, to be the arithmetic average of the rates per annum at which deposits in
Dollars in an amount equal to the amount of such Eurodollar Loan are offered by
major banks in the London interbank market to the Administrative Agent at
approximately 11:00 A.M. (London time), two (2) Business Days prior to the first
day of such Interest Period.

 

“Administrative Agent” shall have the meaning assigned to such term in the
opening paragraph hereof.

 

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

 

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person.

 

“Allowance for Loan and Lease Losses” shall mean, with respect to each Financial
Institution Subsidiary, the balance for Allowance for Loan and Lease Losses for
the current period as reflected on such Financial Institution Subsidiary’s Call
Report for the most recently completed Fiscal Quarter.

 

- 2 -

 

 

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

 

“Assignment and Acceptance” shall mean an Assignment and Acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit A attached hereto or any other form approved by the
Administrative Agent.

 

“Base Rate” shall mean the highest of (i) the per annum rate which the
Administrative Agent publicly announces from time to time as its prime lending
rate, as in effect from time to time, (ii) the Federal Funds Rate, as in effect
from time to time, plus one-half of one percent (0.50%) per annum and (iii)
Adjusted LIBOR determined on a daily basis for an Interest Period of one (1)
month, plus one percent (1.00%) per annum. The Administrative Agent’s prime
lending rate is a reference rate and does not necessarily represent the lowest
or best rate actually charged to any customer. The Administrative Agent may make
commercial loans or other loans at rates of interest at, above or below the
Administrative Agent’s prime lending rate. Each change in the any of the rates
described above in this definition shall be effective from and including the
date such change is announced as being effective.

 

“Base Rate Loan” shall mean a Term Loan to the extent it is accruing interest at
the Base Rate.

 

“Base Rate Margin” shall mean 2.50% per annum.

 

“Borrowing” shall mean (i) the borrowing of the Initial Term Loan on the Closing
Date and (ii) the Borrowing (if requested) of the Delayed Draw Term Loan on or
prior to the Delayed Draw Commitment Termination Date.

 

“Branch” shall mean, with respect to any Financial Institution Subsidiary, any
branch bank, branch office, branch agency, additional office, or any branch
place of business located in any State or Territory of the United States or in
the District of Columbia at which deposits are received, or checks paid, or
money lent; provided, that, for purposes of this definition, “Branch” shall
refer to the real property and improvements thereon that are associated with
such Branch.

 

“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia or New York, New York are
authorized or required by law to close and (ii) if such day relates to a
continuation of, a payment or prepayment of principal or interest on, or an
Interest Period for, a Eurodollar Loan or a notice with respect thereto, any day
on which dealings in Dollars are carried on in the London interbank market.

 

- 3 -

 

 

“Call Report” shall mean, with respect to each Financial Institution Subsidiary,
the “Consolidated Reports of Condition and Income” (FFIEC Form 031 or 041 or any
successor form of the Federal Financial Institutions Examination Council).

 

“Change in Control” shall mean (a) with respect to the Borrower, the occurrence
of one or more of the following events: (i) any sale, lease, exchange or other
transfer (in a single transaction or a series of related transactions) of all or
a material portion of the assets of the Borrower (other than asset sales that
are permitted by clause (D) in Section 7.3(a)) to any Person or “group” (within
the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder in effect on the date hereof),
(ii) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or “group” (within the meaning of the Securities Exchange
Act of 1934 and the rules of the Securities and Exchange Commission thereunder
as in effect on the date hereof) of 25% or more of the outstanding shares of the
voting stock of the Borrower or (iii) occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Borrower by Persons
who were neither (A) nominated by the Borrower’s board of directors as
constituted as of the Closing Date or (B) appointed by directors so nominated,
or (b) the Borrower shall own, directly or indirectly, less than 100% of the
voting stock of any Financial Institution Subsidiary.

 

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation, implementation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (iii) compliance by any Lender (or its applicable lending office)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement; provided that for purposes of this Agreement, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

 

“Classified Asset” shall mean: (a) an asset classified as "substandard",
"doubtful", or "loss" in the most recent report of examination or inspection
prepared by either a Federal or State supervisory agency; (b) an asset in a
nonaccrual status; (c) an asset on which principal or interest payments are more
than thirty days past due; or (d) an asset whose terms have been renegotiated or
compromised due to the deteriorating financial condition of the obligor.

 

“Classified Assets Ratio” shall be defined as (i) Classified Assets of the
Financial Institution Subsidiaries divided by (ii) Tier 1 Capital of the
Financial Institution Subsidiaries plus Allowance for Loan and Lease Losses of
the Financial Institution Subsidiaries.

 

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 have been satisfied or waived in accordance with the terms of
this Agreement.

 

- 4 -

 

 

“Code” shall mean the Internal Revenue Code of 1986, as amended an in effect
from time to time.

 

“Compliance Certificate” shall mean a certificate from the Chief Financial
Officer or the President of the Borrower in the form of, and containing the
certifications set forth in, the certificate attached hereto as Exhibit 5.1(c).

 

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

 

“Control” shall mean the power, directly or indirectly, to direct or cause the
direction of the management and policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. The terms
“Controlling”, “Controlled by”, and “under common Control with” have meanings
correlative thereto.

 

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Default Interest” shall have the meaning set forth in Section 2.6(b).

 

“Delayed Draw Commitment” shall mean the obligation of SunTrust Bank to make a
Delayed Draw Term Loan hereunder to the Borrower on the Delayed Draw Funding
Date in a principal amount not exceeding the Delayed Draw Commitment Amount.

 

“Delayed Draw Commitment Amount” shall mean $1,320,000.

 

“Delayed Draw Commitment Termination Date” shall mean the earliest of
(i) June 20, 2014 and (ii) the date upon with the Delayed Draw Term Loan
Commitment shall have been reduced to zero.

 

“Delayed Draw Funding Date” shall mean any Business Day on or prior to the
Delayed Draw Commitment Termination Date upon which a Delayed Draw Term Loan is
to be funded in accordance with Section 2.17.

 

“Delayed Draw Term Loan” shall mean a loan made by SunTrust Bank to the Borrower
under its Delayed Draw Commitment, which may either be a Base Rate Loan or a
Eurodollar Loan.

 

“Delayed Draw Term Note” shall mean a promissory note of the Borrower payable to
the order of SunTrust Bank in the principal amount of the Delayed Draw
Commitment, in substantially the form of Exhibit B-2.

 

- 5 -

 

 

“Dividend Capacity” shall mean, at any time of determination, the maximum
aggregate amount of dividends that each Financial Institution Subsidiary could
declare and pay at such time while maintaining a “leverage ratio” (as defined at
12 C.F.R. 325.6(m) and determined in accordance with 12 C.F.R. 325 Subpart A (as
the foregoing are in effect on the date hereof, together with such amendments,
modifications and supplements as may be acceptable to the Required Lenders)) at
such time of at least seven percent (7%); provided, that the amount calculated
pursuant to this definition shall never be less than $0.

 

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

 

“Employee Benefit Plan” shall have that meaning as defined in Section 3(3) of
ERISA and for which the Borrower or an ERISA Affiliate maintains, contributes to
or has an obligation to contribute to on behalf of participants who are or were
employed by the Borrower or its ERISA Affiliates or on behalf of beneficiaries
of such participants.

 

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

 

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) any actual or
alleged exposure to any Hazardous Materials, (d) the Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute including any regulations
promulgated thereunder.

 

“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 303 of ERISA and Section 430 of the Code, is treated as a single
employer under Section 414 of the Code.

 

- 6 -

 

 

“ERISA Event” shall mean with respect to the Borrower or any ERISA Affiliate,
(i) any “reportable event”, as defined in Section 4043 of ERISA with respect to
a Plan (other than an event for which the 30-day notice period is waived); (ii)
the failure to make required contributions when due to a Multiemployer Plan or
Plan or the imposition of a Lien in favor of a Plan under Section 430(k) of the
Code or Section 303(k) of ERISA; (iii) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (iv) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, or the imposition of an Lien in favor of
the PBGC under Title IV of ERISA; (v) the receipt from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (vi)
any other event or condition that might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan or Multiemployer Plan or for the imposition
of liability under Section 4069 or 4212(c) of ERISA; (vii) the incurrence of any
liability with respect to the withdrawal or partial withdrawal from any Plan
including the withdrawal from a Plan subject to Section 4063 of ERISA during a
plan year in which it was a substantial employer, as defined in Section
4001(a)(2) of ERISA, or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA; (viii) the incurrence of any
Withdrawal Liability with respect to any Multiemployer Plan; (ix) the receipt of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA) or in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of Section
432 of the Code or Section 305 of ERISA); or (x) a determination that a Plan is,
or is reasonably expected to be, in “at risk” status (within the meaning of
Section 430 of the Code or Section 303 of ERISA).

 

“Eurodollar” when used in reference to a Term Loan, refers to such Term Loan
bearing interest at a rate determined by reference to Adjusted LIBOR.

 

“Eurodollar Loan” shall mean a Term Loan to the extent it is accruing interest
based on Adjusted LIBOR.

 

“Event of Default” shall have the meaning provided in Article VIII.

 

“Excluded Taxes” shall mean with respect to the Administrative Agent, any Lender
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which any Lender is located and (c) in the case of a Foreign
Lender, any withholding tax that (i) is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office), (ii) is imposed on amounts payable to such
Foreign Lender at any time that such Foreign Lender designates a new lending
office, other than taxes that have accrued prior to the designation of such
lending office that are otherwise not Excluded Taxes, and (iii)  is attributable
to such Foreign Lender’s failure to comply with Section 2.14(e).

 

“FDIC” shall mean the Federal Deposit Insurance Corporation.

 

- 7 -

 

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or, if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.

 

“Financial Institution Subsidiary” shall mean each of (a) the Financial
Institution Subsidiary set forth on Schedule 4.12 and designated as a “Financial
Institution Subsidiary” and (b) each other Subsidiary hereafter formed or
acquired that is a regulated financial institution.

 

“Fiscal Quarter” shall mean each fiscal quarter (including the fiscal quarter at
the fiscal year-end) of the Borrower and its Subsidiaries.

 

“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(30) of the Code.

 

“FRB” shall mean the Board of Governors of the Federal Reserve System.

 

“FR Y-9C Report” shall mean the “Consolidated Financial Statements for Bank
Holding Companies (FR Y-9C)” submitted by the Borrower as required by
Section 5(c) of the Bank Holding Company Act (12 U.S.C. 1844) and
Section 225.5(b) of Regulation Y (12 CFR 225.5(b)), or any successor or similar
replacement report.

 

“FR Y-9LP Report” shall mean the “Parent Company Only Financial Statements for
Large Bank Holding Companies (FR Y-9LP)” submitted by the Borrower as required
by Section 5(c) of the Bank Holding Company Act (12 U.S.C. 1844) and Section
225.5(b) of Regulation Y (12 CFR 225.5(b)), or any successor or similar
replacement report.

 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.2.

 

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, including without limitation, the FRB, the FDIC and any other
federal or state agency charged with the supervision or regulation of depositary
institutions or holding companies of depositary institutions (as used herein,
including any trust company subsidiaries whether or not they take deposits), or
engaged in the insurance of depositary institution deposits, or any court,
administrative agency or commission or other governmental agency, authority or
instrumentality having supervisory or regulatory authority with respect to the
Borrower and/or any of its Subsidiaries.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

- 8 -

 

 

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (iii) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.

 

“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business;
provided, that for purposes of Section 8.1(f), trade payables overdue by more
than 90 days shall be included in this definition except to the extent that any
of such trade payables are being disputed in good faith and by appropriate
measures), (iv) all obligations of such Person under any conditional sale or
other title retention agreement(s) relating to property acquired by such Person,
(v) all obligations of such Person under capital leases and all monetary
obligations of such Person under Synthetic Leases, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all guarantees by such Person
of Indebtedness of others, (viii) all Indebtedness of a third party secured by
any Lien on property owned by such Person, whether or not such Indebtedness has
been assumed by such Person, (ix) all obligations of such Person, contingent or
otherwise, to purchase, redeem, retire or otherwise acquire for value any
capital stock of such Person, (x) all Hedging Obligations of such Person; and
(xi) all obligations of such Person in respect of any trust preferred
securities, preferred equity or other types of hybrid capital securities issued
by such Person. For purposes of determining the amount of attributed
Indebtedness from Hedging Obligations, the “principal amount” of any Hedging
Obligations at any time shall be the Net Mark-to-Market Exposure of such Hedging
Obligations.

 

- 9 -

 

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Initial Term Loan” shall have the meaning set forth in Section 2.1.

 

“Initial Term Loan Commitment” shall mean the obligation of SunTrust Bank to
make the Initial Term Loan hereunder to the Borrower on the Closing Date in a
principal amount equal to $10,680,000.

 

“Initial Term Note” shall mean a promissory note of the Borrower payable to the
order of SunTrust Bank in the principal amount of the Initial Term Loan
Commitment, in substantially the form of Exhibit B-1.

 

“Interest Period” shall mean a period of one, two or three months, provided
that:

 

(i)          the initial Interest Period for each Term Loan shall commence on
the date of funding of such Term Loan and each Interest Period occurring
thereafter in respect of the Term Loans shall commence on the day on which the
next preceding Interest Period expires;

 

(ii)         if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the next preceding Business Day;

 

(iii)        any Interest Period which begins on the last Business Day of a
calendar month or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period shall end on the last
Business Day of such calendar month; and

 

(iv)        no Interest Period may extend beyond the Maturity Date.

 

“Investments” shall have the meaning set forth in Section 7.6 hereof.

 

“Lender Insolvency Event” shall mean, as to any Lender, that such Lender has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under means the Bankruptcy Code of the United States of America, or
any other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the FDIC or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be deemed to be
subject to a Lender Insolvency Event solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender has become subject to a Lender Insolvency Event shall be
conclusive and binding absent manifest error.

 

- 10 -

 

 

“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement.

 

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

 

“Loan Documents” shall mean, collectively, this Agreement, each Note executed in
connection herewith, and any and all other instruments, agreements, documents
and writings executed in connection with any of the foregoing.

 

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences whether or not related, a material
adverse change in, or a material adverse effect on, (i) the business, results of
operations, financial condition, assets, liabilities or prospects of the
Borrower and of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Borrower to perform any of its material obligations under the
Loan Documents, (iii) the rights and remedies of Administrative Agent and the
Lenders under any of the Loan Documents or (iv) the legality, validity or
enforceability of any of the Loan Documents.

 

“Maturity Date” shall mean April 21, 2017.

 

“Minimum Liquidity” shall mean unrestricted cash or cash equivalents held by the
Borrower and not subject to any Lien.

 

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

 

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).

 

- 11 -

 

 

“Note” shall mean the Initial Term Note or the Delayed Draw Term Note or both,
as the context requires, together with any replacement or substitutes notes
issued therfor.

 

“Notice of Borrowing” shall have the meaning as set forth in Section 2.2.

 

“Notice of Continuation” shall mean the notice given by the Borrower to the
Administrative Agent in respect of the continuation of a Term Loan as provided
in Section 2.4(b).

 

“Obligations” shall mean all indebtedness, obligations, liabilities and other
amounts owing by the Borrower to the Administrative Agent and any Lender and,
only with respect to Hedging Transactions, any Affiliate of the Administrative
Agent or any Lender, pursuant to or in connection with (a) this Agreement or any
other Loan Document, including without limitation, all principal, interest
(including any interest accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or like proceeding
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), all reimbursement
obligations under letters of credit, all Hedging Obligations of the Borrower,
fees, expenses, indemnification and reimbursement payments, costs and expenses
(including all fees and expenses of counsel to Administrative Agent and any
Lender incurred pursuant to this Agreement or any other Loan Document), whether
direct or indirect, absolute or contingent, liquidated or unliquidated, now
existing or hereafter arising hereunder or thereunder, together with all
renewals, extensions, modifications or refinancings thereof and (b) any
agreement governing the provision to the Borrower or any Subsidiary of treasury
or cash management services.

 

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Other Real Estate Owned” shall mean any real estate acquired in satisfaction of
debts through foreclosure (as determined by reference to one or more line items
describing “other real estate owned” on the consolidated balance sheet included
in the Borrower’s most recent Form 10-Q or 10-K, as applicable).

 

“Other Taxes” shall mean any and all present and future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made by, or on behalf of, the Borrower hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Documents.

 

“Participant” shall have the meaning set forth in Section 10.4(c).

 

- 12 -

 

 

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, Atlanta, Georgia 30308, or such other location as to which
the Administrative Agent shall have given written notice to the Borrower and the
other Lenders.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

 

“Permitted Encumbrances” shall mean

 

(i)          Liens imposed by law for taxes not yet due or which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves are being maintained in accordance with GAAP;

 

(ii)        statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other Liens imposed by law created in the ordinary
course of business for amounts not yet due or which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves are
being maintained in accordance with GAAP;

 

(iii)        pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations and Liens arising by statute in connection with
worker’s compensation, unemployment insurance, old age benefits, social security
obligations, taxes, assessments, statutory obligations or other similar charges,
good faith cash deposits in connection with tenders, contracts or leases to
which the Borrower or any of its Subsidiaries is a party or other cash deposits
in any such foregoing case that is required to be made in the ordinary course of
business, provided in each case that the obligation is not for borrowed money
and that the obligation secured is not overdue or, if overdue, is being
contested in good faith by appropriate proceedings which prevent enforcement of
the matter under contest and adequate reserves have been established therefor;

 

(iv)      deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(v)         judgment and attachment Liens not giving rise to an Event of Default
or Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;

 

(vi)        easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of the Borrower and its Subsidiaries taken as a
whole;

 

- 13 -

 

 

(vii)       Liens, charges and encumbrances incidental to the conduct of the
business of the Financial Institution Subsidiaries incurred in the ordinary
course of business and consistent with past practices;

 

(viii)      Liens to secure public funds or other pledges of funds required by
law to secure deposits; and

 

(ix)         repurchase agreements, reverse repurchase agreements and other
similar transactions entered into by any Financial Institution Subsidiary in the
ordinary course of its banking, deposit or trust business;

 

provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Financial Institution Subsidiary Indebtedness” means obligations
incurred by any Financial Institution Subsidiary in the ordinary course of
business in such circumstances as may be incidental or usual in carrying on the
banking or trust or mortgage business of a bank, thrift, trust company, or
mortgage company incurred in accordance with applicable laws and regulations and
safe and sound practices, including obligations incurred in connection with: (a)
any deposits with or funds collected by such Subsidiary; (b) the endorsement of
instruments for deposit or collection in the ordinary course of business, (c)
any bankers acceptance credit of such Subsidiary; (d) any check, note,
certificate of deposit, money order, traveler’s check, draft or bill of exchange
issued, accepted or endorsed by such Subsidiary or letter of credit issued by
such Subsidiary; (e) any discount with, borrowing from, or other obligation to,
any Federal Reserve Bank or any Federal Home Loan Bank; (f) any agreement made
by such Subsidiary to purchase or repurchase securities, loans or Federal funds
or any interest or participation in any thereof; (g) any guarantee, indemnity or
similar obligation incurred by such Subsidiary in the ordinary course of its
banking or trust business and consistent with past practices; (h) any
transaction in the nature of an extension of credit, whether in the form of a
commitment or otherwise, undertaken by such Subsidiary for the account of a
third party with the application of the same banking considerations and legal
lending limits that would be applicable if the transaction were a loan to such
party; (i) any transaction in which such Subsidiary acts solely in the fiduciary
or agency capacity; (j) other short-term liabilities similar to those enumerated
in clauses (a) and (f) above, including United States Treasury tax and loan
borrowings, (k) any Hedging Obligations or other obligations or liabilities
relating to Hedging Transactions entered into by such Subsidiary in connection
with facilitating the hedging risk of a customer of such Subsidiary or another
Financial Institution Subsidiary, but excluding any Hedging Obligations or other
obligations or liabilities relating to Hedging Transactions entered into for
speculative purposes or that are speculative in nature, (l) any Indebtedness of
one Financial Institution Subsidiary to another Financial Institution Subsidiary
and (m) any Indebtedness of such Subsidiary relating to letters of credit issued
or confirmed by a third party financial institution for the account of such
Subsidiary for the ultimate account of such Subsidiary’s customer.

 

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

 

- 14 -

 

 

“Plan” shall mean any Employee Benefit Plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate either (i) maintains, contributes to or has an obligation to
contribute to on behalf of participants who are or were employed by any of them
(or on behalf of beneficiaries of such participants) or (ii) is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA or a “contributing sponsor” (as
defined in ERISA Section 4001(a)(13)).

 

“Pro Rata Share” shall mean, with respect to any Lender at any time, a
percentage, the numerator of which shall be the principal amount of Term Loans
held by such Lender and the denominator of which shall be the aggregate
principal amount of all Term Loans hereunder.

 

“Qualified Plan” shall mean an Employee Benefit Plan that is intended to be
tax-qualified under Section 401(a) of the Code.

 

“Regulation D” shall mean Regulation D of the FRB, as the same may be in effect
from time to time, and any successor regulations.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

 

“Required Lenders” shall mean, at any time, (a) if the number of Lenders under
this Agreement at the time of determination shall equal two, both such Lenders,
(b) if the number of Lenders under this Agreement at the time of determination
shall equal three, any two of such Lenders so long as such two Lenders hold more
than 50% of the aggregate outstanding Term Loans at such time, and (c) if the
number of Lenders under this Agreement at the time of determination shall equal
four or more, those Lenders holding more than 50% of the aggregate outstanding
Term Loans at such time; provided, that, with respect to any Lender as to which
a Lender Insolvency Event has occurred, the outstanding principal amount of the
Term Loans held by such Lender shall be excluded for purposes of determining
Required Lenders.

 

“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the
treasurer, the general counsel or a managing director of the Borrower or such
other representative of the Borrower as may be designated in writing by any one
of the foregoing with the consent of the Administrative Agent; and, with respect
to the financial covenants and the certificate delivered pursuant to
Section 3.1(b)(vi) only, the chief financial officer, controller or the
treasurer of the Borrower.

 

- 15 -

 

 

“Return on Average Assets” shall mean, with respect to the Borrower as of the
last day of each Fiscal Quarter, a percentage determined by dividing (a) the sum
of the “net income” of the Borrower (as determined by reference to the line item
“net income” under the “Consolidated Income Statement” in the Borrower’s most
recent Form 10-Q or 10-K, as applicable) for such Fiscal Quarter and the three
immediately preceding Fiscal Quarters by (b) the average of the “total assets”
of the Borrower (as determined by reference to the line item “total assets”
under the “Consolidated Balance Sheet” in the Borrower’s most recent Form 10-Q
or 10-K, as applicable) for such four Fiscal Quarters.

 

“RICO Related Law” shall mean the Racketeer Influenced and Corrupt Organizations
Act of 1970 or any other federal, state or local law for which forfeiture of
assets is a potential penalty.

 

“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Pages/default.aspx, or as
otherwise published from time to time.

 

“Sanctioned Person” shall mean (i) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (ii) (A) an agency of the
government of a Sanctioned Country, (B) an organization controlled by a
Sanctioned Country, or (C) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC.

 

“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, Controlled or held, or (ii) that is, as
of such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise indicated, all references to “Subsidiary” under this Agreement shall
mean a Subsidiary of the Borrower.

 

“Synthetic Lease” of any Person shall mean (a) a lease designed to have the
characteristics of a loan for federal income tax purposes while obtaining
operating lease treatment for financial accounting purposes, or (b) an agreement
for the use or possession of property creating obligations that are not required
to appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person would be characterized by a court of competent
jurisdiction as indebtedness of such Person.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

- 16 -

 

 

“Term Loan” shall mean, individually, each of the Initial Term Loan and the
Delayed Draw Term Loan. The Initial Term Loan and the Delayed Draw Term Loan are
collectively referred to herein as the “Term Loans”:

 

“Term Loan Commitment” shall mean, collectively, the Initial Term Loan
Commitment and the Delayed Draw Commitment. The aggregate principal amount of
all Term Loan Commitments on the Closing Date is $12,000,000.

 

“Tier 1 Capital” shall have the definition provided in, and shall be determined
in accordance with, the rules and regulations of the FDIC.

 

“Type”, when used in reference to a Term Loan, refers to whether the rate of
interest on such Term Loan, is determined by reference to Adjusted LIBOR or the
Base Rate.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.2.          Accounting Terms and Determination.  Unless otherwise
defined or specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared, in
accordance with GAAP as in effect from time to time, applied on a basis
consistent (except for such changes approved by the Borrower’s independent
public accountants) with the most recent audited consolidated financial
statement of the Borrower delivered pursuant to Section 5.1(a) (or, if no such
financial statements have been delivered, on a basis consistent with the audited
consolidated financial statements of the Borrower and its Subsidiaries last
delivered to the Administrative Agent in connection with this Agreement);
provided, that if the Borrower notifies the Administrative Agent that the
Borrower wishes to amend any covenant in Article VI to eliminate the effect of
any change in GAAP on the operation of such covenant (or if the Administrative
Agent notifies the Borrower that the Required Lenders wish to amend Article VI
for such purpose), then the Borrower’s compliance with such covenant shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
is amended in a manner satisfactory to the Borrower and the Required Lenders.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Accounting Standards Codification Section 825-10 to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein.

 

- 17 -

 

 

Section 1.3.          Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the word “to” means “to but excluding”. Unless the context
requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as it was originally executed or as it
may from time to time be amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and permitted assigns, (iii) the words
“hereof”, “herein” and “hereunder” and words of similar import shall be
construed to refer to this Agreement as a whole and not to any particular
provision hereof, (iv) all references to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles, Sections, Exhibits and
Schedules to this Agreement; (v) all references to a specific time shall be
construed to refer to Atlanta, Georgia time, unless otherwise indicated; and
(vi) any reference to any law or regulation herein shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time. To the extent that any of the representations and warranties
contained in Article IV under this Agreement is qualified by “Material Adverse
Effect”, then the qualifier “in any material respect” contained in
Section 8.1(c) shall not apply. Unless otherwise expressly provided herein, all
references to dollar amounts shall mean Dollars.

 

Article II.  AMOUNT AND TERMS OF THE TERM LOANS

 

Section 2.1.          Initial Term Loan Commitment.  Subject to the terms and
conditions set forth herein, including, without limitation, satisfaction of the
conditions set forth in Section 3.1, SunTrust Bank agrees to make a single term
loan (the “Initial Term Loan”) to the Borrower on the Closing Date in a
principal amount not to exceed its Initial Term Loan Commitment. Any portion of
the Initial Term Loan Commitment not utilized by the Borrower on the Closing
Date shall be terminated and cancelled on such date.

 

Section 2.2.          Procedure for Borrowing Term Loans. The Borrower shall
give the Administrative Agent written notice of its request for a Borrowing
substantially in the form of Exhibit 2.2 attached hereto (the “Notice of
Borrowing”); provided, that with respect to the Borrowing of the Delayed Draw
Term Loan, such Notice of Borrowing must be received by the Administrative Agent
prior to 11:00 a.m. on the date that is one (1) Business Day prior to the date
of such Borrowing. The Notice of Borrowing shall be irrevocable and shall
specify: (i) the date of such Borrowing (which shall be a Business Day),
(ii) the duration of the Interest Period applicable thereto and (iii) the
account of the Borrower to which the proceeds of the applicable Term Loan should
be credited.

 

Section 2.3.          Funding of Borrowing.

 

Subject to the terms and conditions herein, each Lender will make available such
portion of the applicable Term Loan to be made by it hereunder on the proposed
date thereof by wire transfer in immediately available funds by 11:00 a.m. to
the Administrative Agent at the Payment Office. The Administrative Agent will
make the proceeds of such Term Loan available to the Borrower on the date
specified in the Notice of Borrowing by promptly crediting the proceeds thereof
by the close of business on such date, to an account maintained by the Borrower
with the Administrative Agent or at the Borrower’s option, by effecting a wire
transfer of such amounts to an account designated by the Borrower to the
Administrative Agent as set forth in the Notice of Borrowing.

 

- 18 -

 

 

Section 2.4.          Interest Elections.

 

(a)          The Borrowing of the Initial Term Loan and the Delayed Draw Term
Loan, respectively, shall each be a Eurodollar Loan and shall each have an
initial Interest Period as specified in the applicable Notice of Borrowing.
Subject to the terms and conditions hereof, the Borrower shall continue each
Term Loan as a Eurodollar Loan by electing Interest Periods as provided in this
Section. The Borrower may not elect to convert a Term Loan into a Base Rate
Loan.

 

(b)          To make a continuation election pursuant to this Section, the
Borrower shall give the Administrative Agent written notice substantially in the
form of Exhibit 2.4 attached hereto (a “Notice of Continuation”), prior to 11:00
a.m. three (3) Business Days prior to the expiration of each then current
Interest Period, that the applicable Term Loan is to be continued as a
Eurodollar Loan. Each such Notice of Continuation shall be irrevocable and shall
specify (i) the effective date of the election made pursuant to such Notice of
Continuation, which shall be a Business Day and (ii) the Interest Period
applicable thereto, which shall be a period contemplated by the definition of
“Interest Period”. Any election under this clause (b) shall be for the entire
principal amount of the applicable Term Loan then outstanding.

 

(c)          If, on the expiration of any Interest Period, the Borrower shall
have failed to deliver a Notice of Continuation, then, unless the applicable
Term Loan is repaid as provided herein, the Borrower shall be deemed to have
elected an Interest Period of one (1) month. Each Term Loan may be continued as
a Eurodollar Loan if a Default or an Event of Default exists unless the
Administrative Agent or any of the Lenders shall have objected in writing to
such continuation as a Eurodollar Loan (in which case the applicable Term Loan
will automatically be converted to a Base Rate Loan (and shall thereafter bear
interest, subject to Section 2.6(b), at the Base Rate plus the Base Rate Margin)
on the last day of the then current Interest Period applicable to such Term
Loan).

 

(d)          Upon receipt of any Notice of Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof.

 

Section 2.5.          Repayment and Prepayments of Term Loans.

 

(a)          The Borrower unconditionally promises to pay to the Administrative
Agent for the account of each Lender, based on each Lender’s Pro Rata Share, the
aggregate outstanding principal amount of the Term Loans in consecutive
quarterly installments on the last day of each of March, June, September and
December of each year, commencing on December 31, 2014, in the principal amount
equal to the aggregate Term Loans outstanding immediately after the Delayed Draw
Funding Date multiplied by (i) 7.5%, for each of the first six (6) such
quarterly installments and (ii) 10%, for each of the next four (4) quarterly
installments thereafter; provided, that, to the extent not previously paid, the
aggregate outstanding principal balance of the Term Loans shall be due and
payable (together with accrued and unpaid interest thereon) on the Maturity
Date. All payments in respect of the Term Loans shall be applied first to
accrued interest and the balance, if any, to principal. Once repaid, no portion
of the Term Loans may be reborrowed.

 

- 19 -

 

 

(b)          The Borrower shall have the right at any time and from time to time
to prepay any Term Loan, in whole or in part, without premium or penalty, by
giving irrevocable written notice to the Administrative Agent no later than
three (3) Business Days prior to any such prepayment. Each such notice shall be
irrevocable and shall specify the proposed date of such prepayment and the
principal amount of each Term Loan to be prepaid. Upon receipt of any such
notice, the Administrative Agent shall promptly notify each Lender of the
contents thereof and of such Lender’s Pro Rata Share of any such prepayment. If
such notice is given, the aggregate amount specified in such notice shall be due
and payable on the date designated in such notice, together with accrued
interest to such date on the amount so prepaid in accordance with
Section 2.15(a); provided, that if a Eurodollar Loan is prepaid on a date other
than the last day of an Interest Period applicable thereto, the Borrower shall
also pay all amounts required pursuant to Section 2.13. Each partial prepayment
of a Term Loan shall be in an amount not less than $250,000 and in integral
multiples of $100,000 in excess thereof. Any prepayments made by the Borrower
pursuant to this clause (b) shall be applied by the Administrative Agent to
principal installments of the applicable Term Loan in inverse order of maturity
(including, without limitation, the final payment due on the Maturity Date),
ratably to each Lender according to its Pro Rata Share.

 

(c)          No later than the Business Day following the date of receipt by the
Borrower or any of its Subsidiaries of any proceeds of any sale or disposition
by the Borrower or any of its Subsidiaries of any of its assets, or any proceeds
from any casualty insurance policies or eminent domain, condemnation or similar
proceedings, the Borrower shall prepay the Term Loans, on a ratable basis, in an
amount equal to all such proceeds, net of commissions and other reasonable and
customary transaction costs, fees and expenses properly attributable to such
transaction and payable by the Borrower in connection therewith (in each case,
paid to non-Affiliates); provided that the Borrower shall not be required to
prepay the Term Loans with respect to (1) proceeds from asset sales or
dispositions permitted under Section 7.11(i) or (ii) and (2) proceeds from (x)
casualty insurance policies or eminent domain, condemnation or similar
proceedings and (y) asset sales and dispositions permitted pursuant to Section
7.11(iii) to the extent that the Borrower has entered into a purchase agreement
or binding letter of intent with respect to the reinvestment of the net proceeds
of such sale or disposition in a new Branch within 360 days following receipt
thereof, so long as such proceeds are held in a cash collateral account at
SunTrust Bank and in which the Borrower or applicable Subsidiary has granted to
the Administrative Agent for the benefit of the Lenders a first priority Lien
securing the Obligations; provided, further that (A) if the Borrower has not
entered into a purchase agreement or binding letter of intent within such 360
day period, or if the Borrower has entered into a purchase agreement or binding
letter of intent within such 360 day period but has not consummated the purchase
of a new Branch within 120 days after entering into such purchase agreement or
binding letter of intent related to such new Branch, then the Borrower shall be
required to prepay the Term Loans (to the extent not otherwise prohibited by
applicable law) in an amount equal to one hundred percent of the amount of such
net proceeds received pursuant to such asset sale or disposition and (B) in the
event of any reinvestment of net proceeds from the sale or disposition in a new
Branch, if the total purchase price of such new Branch is less than the net
proceeds of such sale or disposition of the subject Branch, then the Borrower
shall be required to prepay the Term Loans (to the extent not otherwise
prohibited by applicable law) in an amount equal to the difference between such
purchase price and the net proceeds of such sale or disposition of the subject
Branch. Any prepayments made by the Borrower pursuant to this clause (c) shall
be applied as follows: first, to the Administrative Agent’s fees and
reimbursable expenses then due and payable pursuant to any of the Loan
Documents; second, to interest and fees then due and payable hereunder, to the
Lenders based on their Pro Rata Share; and third, to the principal balance of
the Term Loans, until the same shall have been paid in full, to the Lenders
based on their Pro Rata Share, and applied to installments of the Term Loans in
inverse order of maturity (including, without limitation, the final payment due
on the Maturity Date).

 

- 20 -

 

 

Section 2.6.          Interest on Term Loans.

 

(a)          The Borrower shall pay interest on the Term Loans at Adjusted LIBOR
for the applicable Interest Period then in effect plus 3.50% per annum. To the
extent a Term Loan is required to be converted to a Base Rate Loan hereunder,
the Borrower shall pay interest thereon at the Base Rate in effect from time to
time plus the Base Rate Margin.

 

(b)          Following the occurrence of an Event of Default, and in any event
after acceleration, the Borrower shall pay interest (“Default Interest”) with
respect to a Eurodollar Loan, at the rate otherwise applicable for the
then-current Interest Period plus an additional 2.00% per annum until the last
day of such Interest Period, and thereafter, and with respect to a Base Rate
Loan and all other Obligations under this Agreement (other than the Term Loans),
at the Base Rate plus the Base Rate Margin plus 2.00% per annum.

 

(c)          Interest on the principal amount of the Term Loans shall accrue
from and including the date each such Term Loan is funded to but excluding the
date of any repayment thereof (or portion thereof). Interest on a Eurodollar
Loan shall be payable in arrears on the last day of each Interest Period
applicable thereto and in the case of a Eurodollar Loan having an Interest
Period longer than three months, on the date which occurs every three months
after the initial date of such Interest Period, and in any case on the Maturity
Date. Interest on a Base Rate Loan shall be payable in arrears on the last day
of each calendar quarter and on the Maturity Date. All Default Interest shall be
payable on demand.

 

(d)          The Administrative Agent shall determine each interest rate
applicable to a Term Loan hereunder and shall promptly notify the Borrower and
the Lenders of such rate in writing (or by telephone, promptly confirmed in
writing). Any such determination shall be conclusive and binding for all
purposes, absent manifest error.

 

Section 2.7.          Fees. The Borrower shall pay to the Administrative Agent,
for the ratable benefit of each Lender, the upfront fee previously agreed upon
in writing by the Borrower and SunTrust Bank, which shall be due and payable on
the Closing Date. The Borrower shall also pay the Administrative Agent and
SunTrust Robinson Humphrey, Inc., for their respective accounts, any other fees
in the amounts and at the times agreed upon in writing by the Borrower and each
such Person.

 

- 21 -

 

 

Section 2.8.          Computation of Interest and Fees. All computations of
interest and fees hereunder shall be made on the basis of a year of 360 days for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or fees are payable (to the
extent computed on the basis of days elapsed). Each determination by the
Administrative Agent of an interest amount or fee hereunder shall be made in
good faith and, except for manifest error, shall be final, conclusive and
binding for all purposes.

 

Section 2.9.          Inability to Determine Interest Rates. If prior to the
commencement of any Interest Period for a Eurodollar Loan, the Administrative
Agent shall have determined (which determination shall be conclusive and binding
upon the Borrower) that (a) by reason of circumstances affecting the relevant
interbank market, adequate means do not exist for ascertaining Adjusted LIBOR,
or (b) the Administrative Agent shall have received notice from the Required
Lenders that Adjusted LIBOR does not adequately and fairly reflect the cost to
such Lenders of making, funding or maintaining its Eurodollar Loan, the
Administrative Agent shall give written notice (or telephonic notice, promptly
confirmed in writing) to the Borrower and the Lenders as soon as practicable
thereafter. Until the Administrative Agent notifies the Borrower and the Lenders
that the circumstances giving rise to such notice no longer exist, the Term
Loans shall be deemed to be converted into a Base Rate Loan as of such date and
shall bear interest at the Base Rate plus the Base Rate Margin.

 

Section 2.10.         Evidence of Indebtedness. Each Lender shall maintain in
accordance with its usual practice appropriate records evidencing the
Indebtedness of the Borrower to such Lender resulting from the Term Loans made
or held by such Lender from time to time, including the amounts of principal and
interest payable thereon and paid to such Lender from time to time under this
Agreement. The Administrative Agent shall maintain appropriate records in which
shall be recorded (i) the amount of the Term Loan held by each Lender and the
Type thereof, (ii) the date of each continuation thereof pursuant to
Section 2.4, (iv) if applicable, the date of any required conversion of a Term
Loan to a Base Rate Loan, (v) the date and amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder in respect of a Term Loan and (vi) both the date and amount of any sum
received by the Administrative Agent hereunder from the Borrower in respect of a
Term Loan and each Lender’s Pro Rata Share thereof. The entries made in such
records shall be prima facie evidence (absent manifest error) of the existence
and amounts of the obligations of the Borrower therein recorded; provided, that
the failure or delay of any Lender or the Administrative Agent in maintaining or
making entries into any such record or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Term Loans (both principal
and unpaid accrued interest) in accordance with the terms of this Agreement. On
and after the Closing Date, the Borrower will execute and deliver an Initial
Term Note and/or a Delayed Draw Term Note to each Lender requesting such a Note.

 

Section 2.11.         Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to maintain or continue any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to continue the Term Loans as a Eurodollar Loan shall be suspended.
In the case of a Eurodollar Loan then outstanding, such Eurodollar Loan shall be
converted to a Base Rate Loan either (x) on the last day of the then current
Interest Period applicable to such Eurodollar Loan if such Lender may lawfully
continue to maintain such Eurodollar Loan to such date or (y) immediately if
such Lender shall determine that it may not lawfully continue to maintain such
Eurodollar Loan to such date.

 

- 22 -

 

 

Section 2.12.         Increased Costs.

 

(a)          If any Change in Law shall:

 

(i)         impose, modify or deem applicable any reserve, special deposit or
similar requirement that is not otherwise included in the determination of
Adjusted LIBOR hereunder against assets of, deposits with or for the account of,
or credit extended by, any Lender (except any such reserve requirement reflected
in the calculation of Adjusted LIBOR); or

 

(ii)         impose on any Lender or the eurodollar interbank market any other
condition affecting this Agreement or a Eurodollar Loan made or held by such
Lender;

 

and the result of the foregoing is to increase the cost to such Lender of
continuing or maintaining a Eurodollar Loan or to reduce the amount received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount), then the Borrower shall promptly pay, upon written notice from and
demand by such Lender to the Borrower (with a copy of such notice and demand to
the Administrative Agent), to the Administrative Agent for the account of such
Lender, within five Business Days after the date of such notice and demand,
additional amount or amounts sufficient to compensate such Lender for such
additional costs incurred or reduction suffered.

 

(b)          If any Lender shall have determined that on or after the date of
this Agreement (but subject to the proviso contained in the defined term “Change
in Law”) any Change in Law regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital
(or on the capital of such Lender’s direct or indirect parent) as a consequence
of its obligations hereunder to a level below that which such Lender or such
Lender’s direct or indirect parent could have achieved but for such Change in
Law (taking into consideration such Lender’s policies or the policies of such
Lender’s direct or indirect parent with respect to capital adequacy and
liquidity) then, from time to time, within five Business Days after receipt by
the Borrower of written demand by such Lender (with a copy thereof to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender or such Lender’s direct or indirect
parent for any such reduction suffered.

 

(c)          A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its direct or indirect parent, as the
case may be, specified in paragraph (a) or (b) of this Section shall be
delivered to the Borrower (with a copy to the Administrative Agent) and shall be
conclusive, absent manifest error. The Borrower shall pay any such Lender such
amount or amounts within 10 days after receipt thereof.

 

(d)          Failure or delay on the part of a Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation.

 

- 23 -

 

 

Section 2.13.         Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion (even though involuntary) of a Eurodollar Loan other than on the last
day of the Interest Period applicable thereto, or (c) the failure by the
Borrower to prepay or continue a Eurodollar Loan on the date specified in any
applicable notice (regardless of whether such notice is withdrawn or revoked),
then, in any such event, the Borrower shall compensate each Lender, within five
(5) Business Days after written demand from such Lender, for any actual loss,
cost or expense incurred by such Lender attributable to such event. Such loss,
cost or expense shall be deemed to include an amount determined by such Lender
to be the excess, if any, of (A) the amount of interest that would have accrued
on the principal amount of such Eurodollar Loan if such event had not occurred
at Adjusted LIBOR applicable to such Eurodollar Loan for the period from the
date of such event to the last day of the then current Interest Period therefor
(or in the case of a failure to continue for the period that would have been the
Interest Period for such Eurodollar Loan) over (B) the amount of interest that
would accrue on the principal amount of such Eurodollar Loan for the same period
if Adjusted LIBOR were set on the date such Eurodollar Loan was prepaid or the
date on which the Borrower failed to continue such Eurodollar Loan. A
certificate as to any additional amount payable under this Section 2.13
submitted to the Borrower by any Lender (with a copy to the Administrative
Agent) shall be conclusive, absent manifest error.

 

Section 2.14.         Taxes.

 

(a)          Any and all payments by or on account of any Obligation of the
Borrower under this Agreement or any Note shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided, that if
the Borrower shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or any
Lender (as the case may be) shall receive an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

 

(b)          In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)          The Borrower shall indemnify the Administrative Agent and each
Lender, within ten (10) Business Days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent or such Lender, as the case may be, on or with respect to any payment by
or on account of any obligation of the Borrower hereunder (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability, together with reasonable evidence of such payment, as applicable,
delivered to the Borrower by a Lender, or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

- 24 -

 

 

(d)          As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)          Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the Code or any treaty to which the United
States is a party, with respect to payments under this Agreement shall deliver
to the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate of
withholding. Without limiting the generality of the foregoing, each Foreign
Lender agrees that it will deliver to the Administrative Agent and the Borrower
(or in the case of a Participant, to the Lender from which the related
participation shall have been purchased), as appropriate, two (2) duly completed
copies of (i) Internal Revenue Service Form W-8 ECI, or any successor form
thereto, certifying that the payments received from the Borrower hereunder are
effectively connected with such Foreign Lender’s conduct of a trade or business
in the United States; or (ii) Internal Revenue Service Form W-8 BEN, or any
successor form thereto, certifying that such Foreign Lender is entitled to
benefits under an income tax treaty to which the United States is a party which
reduces or eliminates the rate of withholding tax on payments of interest; or
(iii) Internal Revenue Service Form W-8 BEN, or any successor form prescribed by
the Internal Revenue Service, together with a certificate (A) establishing that
the payments to the Foreign Lender from the Borrower hereunder qualify as
“portfolio interest” exempt from U.S. withholding tax under Code section 871(h)
or 881(c), and (B) stating that (1) the Foreign Lender is not a bank for
purposes of Code section 881(c)(3)(A), or the obligation of the Borrower
hereunder is not, with respect to such Foreign Lender, a loan agreement entered
into in the ordinary course of its trade or business, within the meaning of that
section; (2) the Foreign Lender is not a 10% shareholder of the Borrower within
the meaning of Code section 871(h)(3) or 881(c)(3)(B); and (3) the Foreign
Lender is not a controlled foreign corporation that is a related Person to the
Borrower within the meaning of Code section 881(c)(3)(C); or (iv) such other
Internal Revenue Service forms as may be applicable to the Foreign Lender,
including Forms W-8 IMY or W-8 EXP. Each such Foreign Lender shall deliver to
the Borrower and the Administrative Agent such forms on or before the date that
it becomes a party to this Agreement (or in the case of a Participant, on or
before the date such Participant purchases the related participation). In
addition, each such Foreign Lender shall deliver such forms within ten (10)
Business Days after the obsolescence or invalidity of any form previously
delivered by such Foreign Lender. Each such Foreign Lender shall promptly notify
the Borrower and the Administrative Agent in writing at any time that it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the Internal Revenue Service for such purpose).

 

- 25 -

 

 

Section 2.15.         Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(a)          The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest or fees or of amounts payable under
Section 2.5, Section 2.6 or Section 2.7 or otherwise) prior to 12:00 noon, on
the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at the Payment Office,
except that payments pursuant to Section 2.12, Section 2.13 and Section 10.3
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be made payable for the
period of such extension. All payments hereunder shall be made in Dollars.

 

(b)          If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and second, towards payment of principal then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties.

 

(c)          If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on the portion of a Term Loan held by such Lender that would result in
such Lender receiving payment of a greater proportion than its Pro Rata Share,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in such Term Loan of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective portions of the Term Loans; provided, that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Term Loan to any assignee or Participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

- 26 -

 

 

(d)          The Administrative Agent will promptly distribute amounts due
hereunder to the Lenders from the Borrower only after such amounts have been
paid by the Borrower to, and receipt thereof has been confirmed by, the
Administrative Agent.

 

(e)          If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.3, Section 2.15(c), or Section 10.3(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

Section 2.16.         Mitigation of Obligations; Replacement of Lenders.

 

(a)          If any Lender requests compensation under Section 2.12, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its portion of the Term Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the reasonable credit judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.12 or Section 2.14, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all costs and expenses incurred by any Lender in connection with such
designation or assignment.

 

(b)          If (1) any Lender requests compensation under Section 2.12, or
(2) the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
or (3) any Lender suspends its obligation to maintain Eurodollar Loans pursuant
to Section 2.11 (provided, that this clause (3) shall not apply if the Required
Lenders have suspended their respective obligations to maintain a Eurodollar
Loan pursuant to Section 2.11), or (4) a Lender Insolvency Event has occurred
and is continuing with respect to such Lender, or (5) any Lender that is not the
Administrative Agent does not consent to any amendment, waiver or consent to any
Loan Document for which the consent of the Required Lenders is obtained and that
requires the consent of all Lenders, then the Borrower may, at its sole cost and
expense, upon notice to any such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions set forth in Section 10.4(b)) all of its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender other than a Lender as to
which a Lender Insolvency Event has occurred); provided, that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not be unreasonably withheld, (ii) such assigning Lender shall
have received payment of an amount equal to the outstanding principal amount of
the Term Loan owed to it, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (in the case of such
outstanding principal and accrued interest) and from the Borrower (in the case
of all other amounts) and (iii) in the case of a claim for compensation under
Section 2.12 or payments required to be made pursuant to Section 2.14, such
assignment will result in a reduction or elimination of such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of an irrevocable waiver by such
Lender, the circumstances entitling the Borrower to require such assignment and
delegation ceases to apply.

 

- 27 -

 

 

Section 2.17.         Delayed Draw Term Loan.

 

Subject to the terms and conditions set forth herein (including, without
limitation, Section 2.2, Section 3.1 and Section 3.2), SunTrust Bank agrees to
make a single Delayed Draw Term Loan to the Borrower prior to the Delayed Draw
Commitment Termination Date in a principal amount not to exceed the Delayed Draw
Commitment Amount. Any portion of the Delayed Draw Commitment not utilized by
the Borrower by the Delayed Draw Commitment Termination Date shall be terminated
and cancelled on such date. Once repaid, the Delayed Draw Term Loan may not be
reborrowed.

 

Article III.  CONDITIONS PRECEDENT TO EFFECTIVENESS AND BORROWING

 

Section 3.1.          Conditions To Effectiveness and Borrowing. The obligation
of the Lenders to fund their respective portion of any Term Loan under this
Agreement shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.2).

 

(a)          The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Closing Date, including, without
limitation (i) reimbursement or payment of all out-of-pocket expenses (including
reasonable fees, charges and disbursements of counsel to the Administrative
Agent) required to be reimbursed or paid by the Borrower hereunder, under any
other Loan Document and (ii) all fees payable to the Lenders and the
Administrative Agent in accordance with the fee letter between the Borrower and
SunTrust Bank;

 

(b)          The Administrative Agent (or its counsel) shall have received the
following, each in form and substance satisfactory to the Administrative Agent:

 

(i)          a counterpart of this Agreement signed by or on behalf of each
party hereto;

 

(ii)         a duly executed Initial Term Note payable to each Lender requesting
an Initial Term Note;

 

(iii)        a certificate of the Secretary or Assistant Secretary of the
Borrower in the form of Exhibit 3.1(b)(iii), attaching and certifying copies of
its bylaws and of the resolutions of its board of directors, authorizing the
execution, delivery and performance of the Loan Documents and certifying the
name, title and true signature of each officer of the Borrower executing the
Loan Documents;

 

- 28 -

 

 

(iv)        (a) certified copies of the certificate of incorporation of the
Borrower, together with certificates of good standing or existence, as may be
available from the Secretary of State of the jurisdiction of incorporation of
the Borrower and each other jurisdiction where the Borrower is required to be
qualified to do business as a foreign corporation, and (b) certificates of good
standing or existence with respect to each material Subsidiary of the Borrower
(which shall include, in any event, each Financial Institution Subsidiary), as
may be available from the Secretary of State of the jurisdiction of
incorporation of each such Subsidiary and each other jurisdiction where such
Subsidiary is required to be qualified to do business as a foreign corporation;

 

(v)         a favorable written opinion of LeClairRyan PC, counsel to the
Borrower, addressed to the Administrative Agent and each of the Lenders, and
covering such matters relating to the Borrower, the Loan Documents and the
transactions contemplated therein as the Administrative Agent or the Required
Lenders shall reasonably request;

 

(vi)        a certificate in the form of Exhibit 3.1(b)(vi), dated the Closing
Date and signed by a Responsible Officer, certifying that (1) no Default or
Event of Default exists, (2) all representations and warranties of the Borrower
set forth in the Loan Documents are true and correct on and as of the Closing
Date, (3) no regulatory enforcement action or memorandum of understanding is in
place against the Borrower or any Financial Institution Subsidiary, (4) the
Borrower has Minimum Liquidity of at least $1,200,000 and (5) since December 31,
2013, there shall have been no change, event or other circumstance which has had
or could reasonably be expected to have a Material Adverse Effect;

 

(vii)       certified copies of all consents, approvals, authorizations,
registrations and filings and orders required to be made or obtained under any
applicable laws, or by any Contractual Obligation of the Borrower, in connection
with the execution, delivery, performance, validity and enforceability of the
Loan Documents or any of the transactions contemplated hereby or thereby, and
such consents, approvals, authorizations, registrations, filings and orders
shall be in full force and effect and all applicable waiting periods shall have
expired, and no investigation or inquiry by any Governmental Authority regarding
the Term Loans or any transaction being financed with the proceeds thereof shall
be ongoing;

 

(viii)      copies of the audited consolidated financial statements for Borrower
and its Subsidiaries for the fiscal years ending December 31, 2013, 2012 and
2011;

 

(ix)         the results of a recent UCC, tax, judgment and lien searches in
respect of the Borrower, and such searches shall reveal no Liens of record other
than Liens expressly permitted pursuant to Section 7.2;

 

(x)          the Administrative Agent shall have received a duly executed Notice
of Borrowing in accordance with Section 2.2 hereof;

 

- 29 -

 

 

(xii)        the Administrative Agent shall have received a duly completed and
executed Compliance Certificate calculated as of December 31, 2013 (giving pro
forma effect to the funding of, and the use of the proceeds of, the Initial Term
Loan to be funded on the Closing Date); and

 

(xiii)       such other documents, agreements and instruments as the
Administrative Agent on behalf of the Lenders may reasonably request.

 

(c)          (1) the Borrower shall be “well capitalized”, as determined in
accordance with any regulations established by any Governmental Authority having
regulatory authority over it and (2) each Financial Institution Subsidiary shall
have been, or are shall have been deemed to have been, notified by the
appropriate Governmental Authority having regulatory authority over each of them
that each of them is “well capitalized”, as determined in accordance with any
regulations established by such Governmental Authority.

 

(d)          the Administrative Agent shall have received such other documents,
certificates, information or legal opinions as the Administrative Agent or the
Required Lenders may reasonably request, all in form and substance reasonably
satisfactory to the Administrative Agent or the Required Lenders.

 

Section 3.2.          Conditions To Borrowing of Delayed Draw Term Loan. The
obligation of SunTrust Bank to fund the Delayed Draw Term Loan under this
Agreement shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.2):

 

(a)          at the time of and immediately after giving effect to such
Borrowing no Default or Event of Default shall exist;

 

(b)          at the time of and immediately after giving effect to such
Borrowing, all representations and warranties of the Borrower set forth in the
Loan Documents shall be true and correct;

 

(c)          the Borrower shall have delivered the required Notice of Borrowing;

 

(d)          the Borrower shall have delivered a duly executed Delayed Draw Term
Note payable to SunTrust Bank;

 

(e)          a certificate in substantially the form of Exhibit 3.1(b)(vi),
dated the Delayed Draw Funding Date and signed by a Responsible Officer,
certifying that (1) no Default or Event of Default exists, (2) all
representations and warranties of the Borrower set forth in the Loan Documents
are true and correct on and as of the Delayed Draw Funding Date, (3) no
regulatory enforcement action or memorandum of understanding is in place against
the Borrower or any Financial Institution Subsidiary, (4) the Borrower has
Minimum Liquidity of at least $1,200,000 and (5) since December 31, 2013, there
shall have been no change, event or other circumstance which has had or could
reasonably be expected to have a Material Adverse Effect;

 

(f)          the Administrative Agent shall have received a duly completed and
executed Compliance Certificate calculated as of December 31, 2013 (giving pro
forma effect to the funding of, and the use of the proceeds of, the Delayed Draw
Term Loan to be funded on the Delayed Draw Funding Date);

 

- 30 -

 

 

(g)          (1) the Borrower shall be “well capitalized”, as determined in
accordance with any regulations established by any Governmental Authority having
regulatory authority over it and (2) each Financial Institution Subsidiary shall
have been, or are shall have been deemed to have been, notified by the
appropriate Governmental Authority having regulatory authority over each of them
that each of them is “well capitalized”, as determined in accordance with any
regulations established by such Governmental Authority; and

 

(h)          the Administrative Agent shall have received such other documents,
certificates, information or legal opinions as the Administrative Agent or the
Required Lenders may reasonably request, all in form and substance reasonably
satisfactory to the Administrative Agent or the Required Lenders.

 

Article IV.   REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to Administrative Agent and the Lenders as
follows:

 

Section 4.1.          Existence; Power. Each of the Borrower and its
Subsidiaries (i) is duly organized and validly existing as a corporation, bank
or other entity, as the case may be, under the laws of the jurisdiction of its
organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect.

 

Section 4.2.          Organizational Power; Authorization. The Borrowing, and
the execution, delivery and performance by the Borrower of each of the Loan
Documents are within the Borrower’s corporate powers and have been duly
authorized by all necessary corporate, and if required, stockholder, action.
This Agreement has been duly executed and delivered by the Borrower and
constitutes, and each other Loan Document when executed and delivered by the
Borrower will constitute, valid and binding obligations of the Borrower,
enforceable against it in accordance with their respective terms, except as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.

 

Section 4.3.          Governmental Approvals; No Conflicts. The execution,
delivery and performance by the Borrower of this Agreement and the other Loan
Documents (a) do not require any consent or approval of, registration or filing
with, or any action by, any Governmental Authority, except those as have been
obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation or the articles of incorporation or by-laws of the
Borrower or any order of any Governmental Authority binding upon Borrower,
(c) will not violate or result in a default under any indenture, material
agreement or other material instrument binding on the Borrower or any of its
Subsidiaries or any of their respective assets or give rise to a right
thereunder to require any payment to be made by the Borrower or any such
Subsidiary and (d) will not result in the creation or imposition of any Lien on
any asset of the Borrower or any Subsidiary. All necessary regulatory approvals
have been obtained for the Borrower and its Subsidiaries to conduct their
respective businesses.

 

- 31 -

 

 

Section 4.4.          Financial Statements. The Borrower has furnished to the
Administrative Agent and the Lenders the audited consolidated balance sheet of
the Borrower and its Subsidiaries as of December 31, 2013 and the related
consolidated statements of income, shareholders’ equity and cash flows for the
fiscal year then ended reported on by Elliott Davis, LLC. Such financial
statements fairly present, in all material respects, the consolidated financial
position of the Borrower and its Subsidiaries as of such date and the
consolidated results of operations and cash flows for such period in conformity
with GAAP consistently applied. Since December 31, 2013, there have been no
changes with respect to the Borrower and its Subsidiaries which have had or
could reasonably be expected to have, singly or in the aggregate, a Material
Adverse Effect. In addition, the Borrower has provided to the Lenders copies of
the Call Reports filed by its Financial Institution Subsidiaries for the period
ended December 31, 2013, and copies of the FRY-9LP Report and the FRY-9C Report
filed by the Borrower for the period ended December 31, 2013. Each of such
reports filed by the Borrower or the Financial Institution Subsidiaries with any
Governmental Authority is true and correct and is in accordance with the
respective books of account and records of the Borrower and the Financial
Institution Subsidiaries, and has been prepared in accordance with applicable
banking regulations, rules and guidelines on a basis consistent with prior
periods, and fairly and accurately presents, in all material respects, the
financial condition of the Borrower and the Financial Institution Subsidiaries
and their respective assets and liabilities and the results of their respective
operations as of such date.

 

Section 4.5.        Litigation Matters and Enforcement Actions. No litigation,
investigation or proceeding of or before any arbitrators or Governmental
Authorities is pending against, or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination that could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect or (ii) which in any manner draws into question the
validity or enforceability of this Agreement or any other Loan Document. None of
the Borrower, or any of the Financial Institution Subsidiaries, or any of their
respective officers or directors, is now operating under any currently effective
written restrictions agreed to by the Borrower or any of the Financial
Institution Subsidiaries, or agreements, memoranda, or written commitments by
the Borrower or any of the Financial Institution Subsidiaries (other than
restrictions of general application) imposed or required by any Governmental
Authority nor are any such restrictions threatened or agreements, memoranda or
commitments being sought by any Governmental Authority.

 

- 32 -

 

 





 

Section 4.6.          Compliance with Laws and Agreements. The Borrower and each
Subsidiary is in compliance with all applicable laws (including without
limitation all Environmental Laws and all federal and state banking statutes)
and all rules, regulations (including without limitation all applicable federal
and state banking regulations) and orders of any Governmental Authority, except
where failure to do so could not reasonably be expected to result in a Material
Adverse Effect. Neither the Borrower nor any of the Financial Institution
Subsidiaries is in material default in the performance, observance or
fulfillment of any of the terms, obligations, covenants, conditions or
provisions contained in any indenture or other agreement creating, evidencing or
securing indebtedness of any kind or pursuant to which any such indebtedness is
issued, or other agreement or instrument to which the Borrower or any Financial
Institution Subsidiary is a party or by which the Borrower or any such Financial
Institution Subsidiary or any of their respective properties may be bound or
affected. Neither the Borrower nor any Financial Institution Subsidiary is, and
after giving effect to the execution, delivery and performance by the Borrower
of the Loan Documents, neither the Borrower nor any Financial Institution will
be, in default with respect to any judgment, order, writ, injunction, decree,
demand, rules or regulation of any court, arbitrator, grand jury or any
Governmental Authority or any contract, lease, agreement, instrument or
commitment to which the Borrower or such Financial Institution Subsidiary is a
party or by which it or any of its property are bound.

 

Section 4.7.          Investment Company Act. Neither the Borrower nor any of
its Subsidiaries is an “investment company”, as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

 

Section 4.8.          Taxes. The Borrower and its Subsidiaries have timely filed
or caused to be filed all Federal income tax returns and all other material tax
returns that are required to be filed by them, and have paid all taxes shown to
be due and payable on such returns or on any assessments made against them or
their property and all other taxes, fees or other charges imposed on them or any
of their property by any Governmental Authority, except (i) to the extent the
failure to do so would not have a Material Adverse Effect or (ii) where the same
are currently being contested in good faith by appropriate proceedings and for
which the Borrower or such Subsidiary, as the case may be, has set aside on its
books adequate reserves.

 

Section 4.9.          Margin Regulations. None of the proceeds of any Term Loan
will be used for “purchasing” or “carrying” any “margin stock” with the
respective meanings of each of such terms under Regulation U as now and from
time to time hereafter in effect or for any purpose that violates the provisions
of Regulation U.

 

Section 4.10.         ERISA. (a)   No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The “benefit obligations” of all Plans did
not, as of December 31, 2013, exceed the “fair market value of the assets” of
such Plans by more than $250,000. No event has occurred since December 31, 2013
that would cause the “benefit obligations” of all Plans to exceed the “fair
market value of the assets” of such Plans by the dollar amount specified in the
previous sentence. The terms “benefit obligations” and “fair market value of
assets” shall be determined by and with such terms defined in accordance with
Statement of Financial Accounting Standards No. 158.

 

- 33 -

 

 

(b)          Each Employee Benefit Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other applicable
law. Except with respect to Multiemployer Plans, each Qualified Plan (I) has
received a favorable determination from the IRS applicable to the Qualified
Plan’s current remedial amendment cycle (as described in Revenue Procedure
2007-44 or “2007-44” for short), (II) has timely filed for a favorable
determination letter from the IRS during its staggered remedial amendment cycle
(as defined in 2007-44) and such application is currently being processed by the
IRS, (III) has filed for a determination letter prior to its “GUST remedial
amendment period” (as defined in 2007-44) and received such determination letter
and the staggered remedial amendment cycle first following the GUST remedial
amendment period for such Qualified Plan has not yet expired or (IV) is
maintained under a prototype or volume submitter plan and may rely upon a
favorable opinion or letter issued by the IRS with respect to such prototype or
volume submitter plan. No event has occurred which would cause the loss of the
Borrower’s or any ERISA Affiliate’s reliance on the Qualified Plan’s favorable
determination letter or opinion or advisory letter.

 

(c)          With respect to any Employee Benefit Plan that is a retiree welfare
benefit arrangement, all amounts have been accrued on the Borrower’s financial
statements in accordance with Statement of Financial Accounting Standards No.
106.

 

(d)          Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) there are no pending or to the
best of the Borrower’s knowledge, threatened claims, actions or lawsuits or
action by any Governmental Authority, participant or beneficiary with respect to
an Employee Benefit Plan; (ii) there are no violations of the fiduciary
responsibility rules with respect to any Employee Benefit Plan; and (iii)
neither the Borrower nor ERISA Affiliate has engaged in a non-exempt “prohibited
transaction,” as defined in Section 406 of ERISA and Section 4975 of the Code,
in connection with any Employee Benefit Plan, that would subject the Borrower to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or Section
4975 of the Code.

 

Section 4.11.         Disclosure. The Borrower has disclosed to the
Administrative Agent and the Lenders all agreements, instruments, and corporate
or other restrictions to which the Borrower or any of its Subsidiaries is
subject, and all other matters known to any of them, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect. None of the reports (including without limitation all reports that the
Borrower is required to file with the Securities and Exchange Commission),
financial statements, certificates or other information furnished by or on
behalf of the Borrower to the Administrative Agent and the Lenders in connection
with this Agreement or any other Loan Document or delivered hereunder or
thereunder (as modified or supplemented by any other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, taken as a whole, in light of the
circumstances under which they were made, not misleading.

 

Section 4.12.         Subsidiaries. Schedule 4.12 sets forth the name of, the
ownership interest of the Borrower in, and the jurisdiction of incorporation of
Financial Institution Subsidiary and each other Subsidiary, in each case as of
the Closing Date. All of the capital stock of each of the Borrower’s
Subsidiaries has been duly authorized and validly issued, and is fully paid and
non-assessable. Except as set forth on Schedule 4.12, the Borrower owns all of
the issued and outstanding capital stock of each of its Subsidiaries free and
clear of any Lien.

 

- 34 -

 

 

Section 4.13.         Dividend Restrictions; Other Restrictions.

 

(a)          No Financial Institution Subsidiary has violated any applicable
regulatory restrictions on dividends, and no Governmental Authority has taken
any action to restrict the payment of dividends by any Financial Institution
Subsidiary.

 

(b)          Neither the Borrower nor any Subsidiary is under investigation by,
or is operating under any restrictions (excluding any restrictions on the
payment of dividends referenced in subsection (a) above) imposed by or agreed to
with, any Governmental Authority, other than routine examinations by such
Governmental Authorities.

 

(c)          Except as set forth as an exhibit to the Borrower’s Form 10-K for
its fiscal year ended December 31, 2013, or described therein, neither the
Borrower nor any of the Financial Institution Subsidiaries is a party, nor is
bound by, any material contract or agreement or instrument, or subject to any
charter or other corporate restriction, that is of a type that the Borrower is
required to file as an exhibit to its Form 10-K annual reports or otherwise
describe therein.

 

Section 4.14.         Capital Measures. (a) The Borrower is “well capitalized”,
as determined in accordance with any regulations established by any Governmental
Authority having regulatory authority over it and (b) each Financial Institution
Subsidiary has been, or are deemed to have been, notified by the appropriate
Governmental Authority having regulatory authority over each of them that each
of them is “well capitalized”, as determined in accordance with any regulations
established by such Governmental Authority.

 

Section 4.15.         FDIC Insurance. The deposits of each Financial Institution
Subsidiary that is an “insured depository institution” (within the meaning of §
12 U. S. C. 1831(c)) are insured by the FDIC and no act has occurred that would
adversely affect the status of such Financial Institution Subsidiary as an FDIC
insured bank.

 

Section 4.16.         Ownership of Property.

 

(a)          Each of the Borrower and its Subsidiaries has good title to, or
valid leasehold interests in, all of its real and personal property material to
the operation of its business, including all such properties reflected in the
most recent audited consolidated balance sheet of the Borrower referred to in
Section 4.4 or purported to have been acquired by the Borrower or any Subsidiary
after said date (except as sold or otherwise disposed of in the ordinary course
of business), in each case free and clear of Liens other than those Liens
permitted by Section 7.2. All leases that individually or in the aggregate are
material to the business or operations of the Borrower and its Subsidiaries are
valid and subsisting and are in full force.

 

- 35 -

 

 

(b)          Each of the Borrower and its Subsidiaries owns, or is licensed, or
otherwise has the right, to use, all patents, trademarks, service marks, trade
names, copyrights and other intellectual property material to its business, and
the use thereof by the Borrower and its Subsidiaries does not infringe in any
material respect on the rights of any other Person.

 

(c)          The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies which are not
Affiliates of the Borrower, in such amounts with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or any applicable
Subsidiary operates.

 

Section 4.17.         OFAC. Neither the Borrower nor any of its Subsidiaries or
Affiliates (i) is a Sanctioned Person, (ii) has any of its assets in Sanctioned
Countries, or (iii) derives any of its operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Countries. No part of the
proceeds of any Term Loan will be used directly or indirectly to fund any
operations in, finance any investments or activities in or make any payments to
a Sanctioned Person or a Sanctioned Country or for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended and in effect from time to time.

 

Section 4.18.         Patriot Act. Each of the Borrower and its Subsidiaries is
in compliance, in all material respects, with (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto and
(ii) the Uniting And Strengthening America By Providing Appropriate Tools
Required To Intercept And Obstruct Terrorism (USA Patriot Act of 2001). No part
of the proceeds of the Obligations will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

 

Section 4.19.         Solvency. After giving effect to the execution and
delivery of the Loan Documents and the making of the Initial Term Loan and the
Delayed Draw Term Loan under this Agreement, neither the Borrower nor its
Subsidiaries will be “insolvent,” within the meaning of such term as defined in
§ 101(32) of Title 11 of the United States Code, as amended from time to time,
or be unable to pay its debts generally as such debts become due, or have an
unreasonably small capital to engage in any business or transaction, whether
current or contemplated.

 

Article V.  AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that so long as any principal of and interest
on any Term Loan or any fee or other obligation owing hereunder remains unpaid:

 

- 36 -

 

 

Section 5.1.          Financial Statements and Other Information. The Borrower
will deliver to the Administrative Agent and each Lender:

 

(a)          as soon as available and in any event within 90 days after the end
of each fiscal year of Borrower, a copy of the annual audited report for such
fiscal year for the Borrower and its Subsidiaries, containing a consolidated and
consolidating balance sheet and the related consolidated and consolidating
statements of income, of changes in shareholders’ equity and of cash flows
(together with all footnotes thereto), setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
reported on by Elliott Davis, LLC or other independent public accountants of
nationally recognized standing (without a “going concern” or like qualification,
exception or explanation and without any qualification or exception as to scope
of such audit) to the effect that such financial statements present fairly in
all material respects the financial condition and the results of operations and
cash flows on a consolidated and consolidating basis of the Borrower for such
fiscal year in accordance with GAAP and that the examination by such accountants
in connection with such financial statements has been made in accordance with
generally accepted auditing standards; provided, that the requirements set forth
in this clause (a) may be fulfilled by providing to the Administrative Agent and
the Lenders the report of the Borrower to the SEC on Form 10-K for the
applicable fiscal year;

 

(b)          as soon as available and in any event within 45 days after the end
of each of the first three fiscal quarters of each fiscal year of the Borrower,
an unaudited balance sheet of the Borrower and its Subsidiaries on a
consolidated basis as of the end of such fiscal quarter and the related
unaudited statements of income and cash flows of the Borrower and its
Subsidiaries on a consolidated basis, each for such fiscal quarter and the then
elapsed portion of such fiscal year, setting forth in each case in comparative
form the figures for the corresponding quarter and the corresponding portion of
Borrower’s previous fiscal year, all certified by the chief financial officer or
treasurer of the Borrower as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes; provided, that the
requirements set forth in this clause (b) with respect to the financial
information of the Borrower and its Subsidiaries on a consolidated and
consolidating basis may be fulfilled by providing to the Administrative Agent
and the Lenders the report of the Borrower to the SEC on Form 10-Q for the
applicable fiscal quarter;

 

(c)          concurrently with the delivery of the financial statements referred
to in clauses (a) and (b) above, a Compliance Certificate, (i) certifying as to
whether there exists a Default or Event of Default on the date of such
certificate, and if a Default or an Event of Default then exists, specifying the
details thereof and the action which the Borrower has taken or proposes to take
with respect thereto, and (ii) setting forth in reasonable detail calculations
demonstrating compliance with Article VI;

 

(d)          concurrently with the delivery of the financial statements referred
to in clauses (a) and (b) above, duly executed copies of the Borrower’s
then-current FR Y-9C Report and FR Y-9LP Report and a duly executed copy of the
then-current Call Report for each Financial Institution Subsidiary;

 

- 37 -

 

 

(e)          as soon as available and in any event within 60 days after the
first day of each fiscal year of the Borrower, a budget prepared on a
consolidated and quarterly basis in reasonable detail (including budgeted income
statements, statements of cash flow and balance sheets and the principal
assumptions upon which such budgets are based) prepared by the Borrower for such
fiscal year in form and content reasonably acceptable to the Administrative
Agent;

 

(f)          promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be (to the extent not otherwise required to be delivered to the
Administrative Agent or the Lenders hereunder);

 

(g)          promptly after receiving knowledge thereof, written notice of all
material charges, material assessments, actions, suits and proceedings (as well
as notice of the outcome of any such charges, assessments, orders, actions,
suits and proceedings) that are proposed or initiated by, or brought before, any
court or Governmental Authority, in connection with the Borrower or any of the
Financial Institution Subsidiaries, other than ordinary course of business
litigation or proceedings which, if adversely decided, could not reasonably be
expected to have a Material Adverse Effect; and

 

(h)          promptly following any request therefor, such other information
regarding the results of operations, business affairs and financial condition of
the Borrower or any Subsidiary, as the Administrative Agent or any Lender may
reasonably request.

 

Documents required to be delivered pursuant to Section 5.1(a) or (b) or
Section 5.1(f) (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents or provides a link
thereto on the Borrower’s website on the internet at the website address set
forth in Section 10.1 or (ii) on which such documents are posted on the
Borrower’s behalf on an internet or intranet website, if any, to which the
Administrative Agent and each Lender have access; provided, that (A) the
Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender if so requested until a written notice is received by the
Borrower from the Administrative Agent or such Lender to cease delivering paper
copies and (B) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent and each Lender of the posting of any
such documents and provide to the Administrative Agent and each Lender by
electronic mail electronic versions (i.e. soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of all Compliance Certificates.

 

- 38 -

 

 

Section 5.2.          Notices of Material Events. The Borrower will furnish to
the Administrative Agent and each Lender prompt written notice of the following:

 

(a)          the occurrence of any Default or Event of Default;

 

(b)          the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or, to the knowledge of
the Borrower, affecting the Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

 

(c)          the occurrence of any ERISA Event that alone, or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower or its Subsidiaries in an aggregate amount exceeding
$150,000;

 

(d)          any material investigation of the Borrower or any Subsidiary by any
Governmental Authority having regulatory authority over the Borrower or any such
Subsidiary (other than routine examinations of the Borrower and/or any such
Subsidiary) to the extent that such Governmental Authority has consented to the
giving of such notice (if the consent of such Governmental Authority is required
for the Borrower to give such notice);

 

(e)          the issuance of any cease and desist order (whether written or
oral), written agreement, cancellation of insurance or other public or
enforcement action by the FDIC or other Governmental Authority having regulatory
authority over the Borrower or any Subsidiary;

 

(f)          the issuance of any material informal enforcement action,
including, without limitation, a memorandum of understanding or proposed
disciplinary action by or from any Governmental Authority having regulatory
authority over the Borrower or any Subsidiary, to the extent that the Borrower
or any such Subsidiary is permitted to disclose such information (provided that
the Borrower shall take all reasonable efforts to obtain any necessary
regulatory consents); and

 

(g)          any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

- 39 -

 

 

Section 5.3.          Existence; Conduct of Business. The Borrower will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and maintain in full force and effect its legal
existence and its respective rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business and will continue to engage in the same business as presently conducted
or such other businesses that are reasonably related thereto; provided, that
nothing in this Section shall prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 7.3.

 

Section 5.4.          Compliance with Laws, Etc. The Borrower will, and will
cause each of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority (including without limitation all
federal and state banking statutes and regulations) applicable to its assets,
except where the failure to do so, either individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

Section 5.5.          Payment of Obligations. The Borrower will, and will cause
each of its Subsidiaries to, pay and discharge at or before maturity, all of its
obligations and liabilities (including without limitation all tax liabilities
and all claims that could result in a statutory Lien) before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

 

Section 5.6.          Books and Records. The Borrower will, and will cause each
of its Subsidiaries to, keep proper books of records and accounts in which full,
true and correct entries shall be made of all dealings and transactions in
relation to its business and activities to the extent necessary to prepare the
consolidated and consolidating financial statements of the Borrower in
conformity with GAAP.

 

Section 5.7.          Visitation, Inspection, Etc.

The Borrower will, and will cause each of its Subsidiaries to, permit any
representative of the Administrative Agent and of each Lender to, subject to
Section 10.11, visit and inspect its properties, to examine its books and
records and to make copies and take extracts therefrom, and to discuss its
affairs, finances and accounts with any of its officers and with its independent
certified public accountants, all at such reasonable times and as often as the
Administrative Agent or such Lender may reasonably request after reasonable
prior notice to the Borrower and at the Borrower’s expense.

 

Section 5.8.          Maintenance of Properties; Insurance.

 

(a)          The Borrower will, and will cause each of its Subsidiaries to,
(i) keep and maintain all property material to the conduct of its business in
good working order and condition, except for ordinary wear and tear and except
where the failure to do so, either individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect and (ii) maintain,
with financially sound and reputable insurance companies, insurance with respect
to its properties and business, and the properties and business of its
Subsidiaries, against loss or damage of the kinds customarily insured against by
companies in the same or similar businesses operating in the same or similar
locations.

 

- 40 -

 

 

(b)          The deposits of each Financial Institution Subsidiary will at all
times be insured by the FDIC.

 

Section 5.9.          Use of Proceeds. The Borrower will use the proceeds (i) of
the Initial Term Loan to repurchase 10,680,000 shares of its Fixed Rate
Cumulative Perpetual Preferred Stock, Series A from the United States Department
of Treasury and (ii) of the Delayed Draw Term Loan to repurchase a related
common stock warrant from the United States Department of the Treasury). No part
of the proceeds of the Term Loans will be used, whether directly or indirectly,
for any purpose that would violate any rule or regulation of the FRB, including
Regulation T, U or X.

 

Section 5.10.         Further Assurances. The Borrower agrees, upon request of
the Administrative Agent, to execute and deliver or cause to be executed and
delivered such further instruments, documents and certificates, and to do and
cause to be done such further acts that may be reasonably necessary or advisable
in the reasonable opinion of the Administrative Agent to carry out more
effectively the provisions and purposes of this Agreement and the other Loan
Documents.

 

Article VI.   FINANCIAL COVENANTS

 

The Borrower covenants and agrees that so long as any principal of and interest
on any Term Loan or any fee or other obligation owing hereunder remains unpaid:

 

Section 6.1.          Regulatory Capital.

 

(a)          The Borrower will be “well-capitalized” for all applicable state
and federal regulatory purposes at all times, and the Borrower (i) will have a
Total Risk-based Capital Ratio of 12.00% or greater, a Tier 1 Risk-based Capital
Ratio of 10.00% or greater, and a Tier 1 Leverage Ratio of 8.00% or greater
(each as defined by applicable federal and state regulations or orders), and
will not be subject to any written agreement, order, capital directive or prompt
corrective action directive by any Governmental Authority having regulatory
authority over the Borrower or (ii) if required by any Governmental Authority
having regulatory authority over the Borrower in order to remain
“well-capitalized” and in compliance with all applicable regulatory
requirements, will have such higher amounts of Total Risk-based Capital and Tier
1 Risk-based Capital and/or such greater Tier 1 Leverage Ratio as specified by
such Governmental Authority.

 

(b)          Each Financial Institution Subsidiary of the Borrower will be
“well-capitalized” for all applicable state and federal regulatory purposes at
all times, and such Financial Institution Subsidiary (i) will have a Total
Risk-based Capital Ratio of 12.00% or greater, a Tier 1 Risk-based Capital Ratio
of 10.00% or greater, and a Tier 1 Leverage Ratio of 8.00% or greater (each as
defined by applicable federal and state regulations or orders) and not be
subject to any written agreement, order, capital directive or prompt corrective
action directive by any Governmental Authority having regulatory authority over
such Financial Institution Subsidiary or (ii) if required by any Governmental
Authority having regulatory authority over such Financial Institution Subsidiary
in order to remain “well-capitalized” and in compliance with all applicable
regulatory requirements, will have such higher amounts of Total Risk-based
Capital and Tier 1 Risk-based Capital and/or such greater Tier 1 Leverage Ratio
as specified by such Governmental Authority.

 

- 41 -

 

 

(c)          Notwithstanding the foregoing, if at any time any such Governmental
Authority changes the definition of “well-capitalized” either by amending such
ratios or otherwise, such amended definition, and any such amended or new
ratios, shall automatically, and in lieu of the existing definitions and ratios
set forth in this Section, be incorporated by reference into this Agreement as
the minimum standard for the Borrower or any Financial Institution Subsidiary,
as the case may be, on and as of the date that any such amendment becomes
effective by applicable statute, regulation, order or otherwise.

 

Section 6.2.          Return on Average Assets. The Borrower will have, as of
the end of each Fiscal Quarter, a Return on Average Assets for such Fiscal
Quarter of not less than 0.30%.

 

Section 6.3.          Minimum Cash at Borrower. The Borrower shall at all times
maintain adequate unrestricted cash or cash equivalents on hand directly at the
Borrower in accordance with the requirements of the FRB; provided, that at no
time shall the Borrower hold an amount less than $1,200,000.

 

Section 6.4.          Dividend Capacity. The Borrower will maintain a Dividend
Capacity during the periods and in the corresponding amounts indicated in the
grid immediately below:

 

Period  Amount  Closing Date – March 30, 2015  $1,250,000  March 31, 2015 –
September  29, 2015  $750,000  September 30, 2015 – Maturity Date  $2,000,000 

 

Section 6.5.          Classified Asset Ratio. The Borrower will maintain, as of
the end of each Fiscal Quarter, a Classified Asset Ratio (determined as of the
end of each such Fiscal Quarter) of no more than .50 to 1.00.

 

Article VII.   NEGATIVE COVENANTS

 

The Borrower covenants and agrees that so long as any principal of and interest
on any Term Loan or any fee or other obligation owing hereunder remains unpaid:

 

- 42 -

 

 

Section 7.1.          Indebtedness. The Borrower will not, and will not permit
any of its Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)          Indebtedness of the Borrower created pursuant to the Loan
Documents;

 

(b)          Indebtedness existing on the date hereof and set forth on
Schedule 7.1 and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof (immediately prior
to giving effect to such extension, renewal or replacement) or shorten the
maturity or the weighted average life thereof;

 

(c)          Permitted Financial Institution Subsidiary Indebtedness;

 

(d)          Indebtedness constituting obligations of the Borrower and any
Financial Institution Subsidiary under debentures, indentures, trust agreements
and guarantees in connection with the issuance by such Persons of trust
preferred securities and other types of hybrid securities (but only to the
extent that the Governmental Authority having regulatory authority over the
Borrower permits the inclusion of such securities in the calculation of its
Total Risk-based Capital Ratio or its Tier I Risk-based Capital Ratio under
Section 6.1); provided, that aggregate amount outstanding at any time under this
clause (d) shall not to exceed $2,000,000;

 

(e)           (i) Indebtedness owed by the Borrower or any “affiliate” of the
Borrower (as defined in Regulation W of the FRB and sections 23A and 23B of the
Federal Reserve Act) to any Financial Institution Subsidiary not in violation of
Regulation W of the FRB (as amended, supplemented or otherwise modified), or
(ii) Indebtedness owed by any Subsidiary to the Borrower or (iii) Indebtedness
owed by the Borrower or any Subsidiary to a Subsidiary other than a Financial
Institution Subsidiary;

 

(f)          Indebtedness constituting capital leases of any real property and
improvements thereon that are owned by the Borrower or any Subsidiary and that
have been sold by the Borrower or such Subsidiary to a third person and have
been leased back from such Person;

 

(g)          Any other Indebtedness that is subordinated to the Indebtedness
under this Agreement on the following terms: (i) no part of the principal of
such Indebtedness is stated to be payable or is required to be paid (whether by
way of mandatory sinking fund, mandatory redemption, mandatory prepayment or
otherwise) prior to the date that is 6 months following the Maturity Date and
the payment of principal of which and any other obligations of the Borrower with
respect thereof (other than interest subject to clause (g)(ii) below) are
subordinated to the prior payment in full of principal and interest (including
post-petition interest) and all other obligations and amounts of the Borrower to
the Lenders hereunder on terms and conditions first approved in writing by the
Required Lenders, (ii) no part of the interest accruing on such Indebtedness is
payable, without the prior written consent of the Required Lenders, after a
Default or Event of Default has occurred and is continuing, and (iii) such
Indebtedness otherwise contains terms, covenants and conditions in form and
substance reasonably satisfactory to the Required Lenders as evidenced by its
prior written approval thereof;

 

- 43 -

 

 

(h)          other unsecured Indebtedness of the Borrower and its Subsidiaries
in an aggregate amount outstanding at any time not to exceed $2,000,000; and

 

(i)          Purchase money indebtedness and capitalized lease obligations
secured by Liens permitted under this Agreement in an aggregate amount
outstanding at any time not to exceed $2,000,000.

 

Section 7.2.          Negative Pledge. The Borrower will not, and will not
permit any of its Subsidiaries to, create, incur, assume or suffer to exist any
Lien on any of its assets or property now owned or hereafter acquired (including
without limitation in the case of the Borrower, the capital stock of any
Financial Institution Subsidiary), except:

 

(a)          Liens (if any) created in favor of the Administrative Agent for the
benefit of the Lenders;

 

(b)          Permitted Encumbrances;

 

(c)          Liens granted to secure any Indebtedness expressly permitted
pursuant to Section 7.1(f) (as long as such Lien shall extend only to the real
property and improvements subject to such capital leases);

 

(d)          Liens on property of the Borrower or any of its Subsidiaries
created solely for the purpose of securing Indebtedness expressly permitted by
Section 7.1(i), representing or incurred to finance, refinance or refund the
purchase price of property, provided that no such Lien shall extend to or
encumber other property of the Borrower or such Subsidiary other than the
respective property so acquired, and the principal amount of Indebtedness
secured thereby shall at no time exceed the original purchase price of such
property; and

 

(e)          extensions, renewals, or replacements of any Lien referred to in
paragraphs (a), (b), (c) and (d) of this Section; provided, that the principal
amount of the Indebtedness secured thereby is not increased in any manner that
would exceed the amounts permitted in Section 7.1 and that any such extension,
renewal or replacement is limited to the assets originally encumbered thereby.

 

Notwithstanding anything herein or otherwise to the contrary, the Borrower shall
not grant any Lien, or otherwise permit any Lien to exist, on the capital stock
of any Financial Institution Subsidiary (other than Liens in favor of the
Administrative Agent for the benefit of the Lenders).

 

- 44 -

 

 

Section 7.3.          Fundamental Changes.

 

(a)          The Borrower will not, and will not permit any Subsidiary to,
(i) merge into or consolidate into any other Person, or permit any other Person
to merge into or consolidate with it, or (ii) without limiting Section 7.11,
sell, lease, transfer or otherwise dispose of (in a single transaction or a
series of transactions) all or a material portion of its assets (other than in
the ordinary course of business) or all or substantially all of the stock of any
of its Subsidiaries or (iii) liquidate or dissolve; provided, that if at the
time thereof and immediately after giving effect thereto on a pro forma basis,
no Default or Event of Default shall have occurred, (A) the Borrower or any
Subsidiary may merge with a Person, provided that (1) if the Borrower is a party
to such merger, the Borrower shall be the surviving Person, (2) if a Subsidiary
is a party to such merger, such Subsidiary shall be the surviving Person (if two
Subsidiaries are party to such merger, one of those Subsidiaries shall be the
surviving Person) and (3) such merger shall not constitute a Change in Control
of the Borrower, (B) any Subsidiary may sell, lease, transfer or dispose of its
assets to the Borrower or another Subsidiary, (C) any Financial Institution
Subsidiary may sell loans, investments, or other similar assets in the ordinary
course of its business, provided, that such sale or series of sales do not
constitute a sale of all or substantially all of such Financial Institution
Subsidiary’s assets and (D) the Borrower and any Subsidiary may sell any
(i) real property and improvements thereon that are owned (in whole or in part)
by the Borrower or such Subsidiary and that are subsequently leased back by the
Borrower or such Subsidiary and (ii) Other Real Estate Owned.

 

(b)          The Borrower will not dispose of any stock or other equity interest
in any of its Financial Institution Subsidiaries, whether by sale, assignment,
lease or otherwise, without the prior written consent of Required Lenders;
provided, however, that, if at the time thereof and immediately after giving
effect thereto, on a pro forma basis, no Default or Event of Default shall exist
or shall have occurred, the Borrower shall be permitted to allow Financial
Institution Subsidiaries to be merged into or consolidated with any other
Financial Institution Subsidiary.

 

(c)          The Borrower will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Borrower and its Subsidiaries on the date hereof and
businesses reasonably related thereto and any types of businesses that are
expressly permitted by any Governmental Authority having jurisdiction over the
Borrower and/or any Financial Institutions Subsidiary.

 

Section 7.4.          Restricted Payments. The Borrower will not, and will not
permit its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any dividend on any class of its stock, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, retirement, defeasance, prepayment or other acquisition
of, any shares of capital stock or Indebtedness subordinated to the Obligations
of the Borrower or any options, warrants, or other rights to purchase such
capital stock or such Indebtedness, whether now or hereafter outstanding (each a
“Restricted Payment”); provided, however, that the Borrower and its Subsidiaries
may make and agree to make Restricted Payments so long as no Default or Event of
Default then exists or would result (on a pro forma basis) from the making of
such Restricted Payment; provided, further, however, that any Subsidiary may
make Restricted Payments to the Borrower at any time.

 

- 45 -

 

 

Section 7.5.          Restrictive Agreements. The Borrower will not, and will
not permit any Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement that prohibits, restricts or imposes any condition
upon (a) the ability of the Borrower or any Subsidiary to create, incur or
permit any Lien upon any of its assets or properties, whether now owned or
hereafter acquired, or (b) the ability of any Subsidiary to pay dividends or
other distributions with respect to its common stock, to make or repay loans or
advances to the Borrower or any other Subsidiary, to guarantee Indebtedness of
the Borrower or any other Subsidiary or to transfer any of its property or
assets to the Borrower or any Subsidiary of the Borrower; provided, that (i) the
foregoing shall not apply to restrictions or conditions imposed by law or
by this Agreement or any other Loan Document, (ii) the foregoing shall not apply
to customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is sold and such sale is permitted
hereunder, and (iii) clause (a) shall not apply to customary provisions in
leases restricting the assignment thereof.

 

Section 7.6.          Investments, Etc. The Borrower will not, and will not
permit any of its Subsidiaries to, purchase, hold or acquire (including pursuant
to any merger with any Person that was not a wholly-owned Subsidiary prior to
such merger), any capital stock, Indebtedness or other securities (including any
option, warrant, or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
all or substantially all of the assets of a Person, or of any business or
division of any Person (all of the foregoing being collectively called
“Investments”), except:

 

(a)          Investments existing on the date hereof (including Investments in
Subsidiaries) that have been disclosed to the Lenders and/or that are set forth
on the most current financial statements that have been delivered to the
Lenders;

 

(b)          Investments purchased in the ordinary course of business by any
Financial Institution Subsidiary;

 

(c)          Investments made by the Borrower in or to any Subsidiary and by any
Subsidiary in or to the Borrower or in or to another Subsidiary;

 

(d)          Investments made for the purpose of making or consummating an
Acquisition; provided, that (i)  no Default or Event of Default shall have
occurred or would result (on a pro forma basis) from the making or consummation
of such Acquisition, (ii) such Acquisitions are undertaken in accordance with
all applicable laws, and (iii) the prior written consent or approval of such
Acquisition of the board of directors or equivalent governing body of the Person
being acquired has been obtained; provided, further, that in the case of any
Investment by the Borrower or any Subsidiary in which the Borrower or such
Subsidiary acquires, directly or indirectly, fifty percent (50%) or more of the
voting stock any Person that is a regulated financial institution, such acquired
Person shall become a Financial Institution Subsidiary for purposes of this
Agreement;

 

(e)          Guarantees of the Borrower of any Indebtedness expressly permitted
under Section 7.1(d); and

 

(f)           Other Investments made in the ordinary course of business and in
accordance with applicable laws and regulations and safe and sound business
practices.

 

- 46 -

 

 

Section 7.7.          Transactions with Affiliates. The Borrower will not, and
will not permit any of its Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties, (b)
transactions between or among the Borrower and any Subsidiary not involving any
other Affiliates and (c) any Restricted Payment expressly permitted by
Section 7.4.

 

Section 7.8.          Hedging Transactions. The Borrower will not, and will not
permit any of the Subsidiaries to, enter into any Hedging Transaction, other
than Hedging Transactions entered into in the ordinary course of business to
hedge or mitigate risks to which the Borrower or any Subsidiary is exposed in
the conduct of its business or the management of its liabilities. Solely for the
avoidance of doubt, the Borrower acknowledges that a Hedging Transaction entered
into for speculative purposes or of a speculative nature (which shall be deemed
to include any Hedging Transaction under which the Borrower or any of the
Subsidiaries is or may become obliged to make any payment (i) in connection with
the purchase by any third party of any Capital Stock or any Indebtedness or (ii)
as a result of changes in the market value of any Capital Stock or any
Indebtedness) is not a Hedging Transaction entered into in the ordinary course
of business to hedge or mitigate risks.

 

Section 7.9.          Unsafe and Unsound Practices. The Borrower will not, and
will not permit any of its Subsidiaries to, engage in any unsafe or unsound
business practice that could reasonably be expected to have a Material Adverse
Effect.

 

Section 7.10.         Most Favored Lender Status. The Borrower will not, and
will not permit any of its Subsidiaries to, enter into, amend or modify
documents evidencing or governing Indebtedness to which the Borrower or its
Subsidiaries are bound, that contain, or are amended and modified to contain,
one or more Additional Covenants or Additional Defaults, unless in each case the
Borrower or such Subsidiary contemporaneously executes an amendment to this
Agreement, in form and substance reasonably satisfactory to the Administrative
Agent and the Required Lenders, to include such Additional Covenants or
Additional Defaults herein; provided, that to the extent that the Borrower or
any Subsidiary shall enter into, assume or otherwise become bound by or
obligated under such amendment or agreement containing one or more Additional
Covenants or Additional Defaults without amending this Agreement to include such
Additional Covenants or Additional Defaults, the terms of this Agreement shall
nonetheless, without any further action on the part of the Borrower or any
Subsidiary, be deemed or amended automatically to include each Additional
Covenant and each Additional Default contained in such amendment or agreement.

 

- 47 -

 

 

Section 7.11.         Sale of Assets. The Borrower will not, and will not permit
any of its Subsidiaries to, convey, sell, lease, assign, transfer or otherwise
dispose of any of its assets, business or property, whether now owned or
hereafter acquired, or, in the case of any Subsidiary, any shares of such
Subsidiary’s capital stock, in each case whether now owned or hereafter
acquired, to any Person other than the Borrower (or to qualify directors if
required by applicable law), except:

 

(i)          the sale or other disposition for fair market value of obsolete or
worn out personal property or other personal property not necessary for
operations disposed of in the ordinary course of business;

 

(ii)         the sale or other disposition of assets in the ordinary course of
business and consistent with past practices; and

 

(iii)        the sale or other disposition of up to 20% of the total number of
Branches in any fiscal year of the Borrower (in each case, based on the number
of Branches that are in existence as of the beginning of any such fiscal year);

 

Section 7.12.         Government Regulations. The Borrower will not, and will
not permit any of its Subsidiaries to, (a) be or become subject at any time to
any law, regulation or list of any Governmental Authority of the United States
(including, without limitation, the OFAC list) that prohibits or limits the
Lenders or the Administrative Agent from making any advance or extension of
credit to the Borrower or from otherwise conducting business with the Loan
Parties, or (b) fail to provide documentary and other evidence of the identity
of the Loan Parties as may be requested by the Lenders or the Administrative
Agent at any time to enable the Lenders or the Administrative Agent to verify
the identity of the Loan Parties or to comply with any applicable law or
regulation, including, without limitation, Section 326 of the Patriot Act at 31
U.S.C. Section 5318.

 

Article VIII.   EVENTS OF DEFAULT

 

Section 8.1.          Events of Default. If any of the following events (each an
“Event of Default”) shall occur:

 

(a)          the Borrower shall fail to pay any principal of any Term Loan when
and as the same shall become due and payable, whether at the due date thereof or
otherwise; or

 

(b)          the Borrower shall fail to pay any interest on any Term Loan or any
fee or any other Obligation (other than an amount payable under clause (a) of
this Article), when and as the same shall become due and payable and such
failure shall continue unremedied for a period of three (3) days; or

 

(c)          any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document (including the Schedules attached thereto) and any
amendments or modifications hereof or waivers hereunder, or in any certificate,
report, financial statement or other document submitted to the Administrative
Agent or the Lenders by the Borrower or any representative of the Borrower
pursuant to or in connection with this Agreement or any other Loan Document
shall prove to be incorrect in any material respect when made or deemed made or
submitted; or

 

- 48 -

 

 

(d)          the Borrower shall fail to observe or perform any covenant or
agreement contained in Section 5.1, Section 5.2, Section 5.3 (with respect to
the Borrower’s existence), Section 5.7, Section 5.9 or Article VI or
Article VII; or

 

(e)          the Borrower shall fail to observe or perform any covenant or
agreement contained (i) in this Agreement (other than those referred to in
clauses (a), (b) and (d) above), and such failure shall remain unremedied for
30 days after the earlier of (x) any officer of the Borrower becomes aware of
such failure, or (y) notice thereof shall have been given to the Borrower by the
Administrative Agent or the Required Lenders or (ii) in any other Loan Document
(after taking into consideration any applicable grace periods); or

 

(f)          the Borrower or any Subsidiary (whether as primary obligor or as
guarantor or other surety) shall fail to pay any Indebtedness (other than under
this Agreement or any Note) owed to any Lender or to any other Person (and, only
in the case of Indebtedness owed to any Person other than a Lender, where such
Indebtedness is in an amount greater than $250,000 that is outstanding), when
and as the same shall become due and payable (whether at scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument evidencing such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument relating to such
Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness (without regard to whether such holders or other Person shall have
exercised or waived their right to do so); or any such Indebtedness shall be
declared to be due and payable or required to be prepaid or redeemed (other than
by a regularly scheduled required prepayment or redemption), purchased or
defeased, or any offer to prepay, redeem, purchase or defease such Indebtedness
shall be required to be made, in each case prior to the stated maturity thereof
(and for purposes of determining the amount of attributed Indebtedness under
this clause (f) from Hedging Obligations, the “principal amount” of any Hedging
Obligations at any time shall be the Net Mark-to-Market Exposure of such Hedging
Obligations); or

 

(g)          the Borrower or any Subsidiary shall (i) commence a voluntary case
or other proceeding or file any petition seeking liquidation, reorganization or
other relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this Section, (iii) apply for or consent to the appointment of
a custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any such Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, or (vi) take any action for the purpose of effecting any of the
foregoing; or

 

- 49 -

 

 

(h)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Subsidiary or its debts, or any substantial
part of its assets, under any federal, state or foreign bankruptcy, insolvency
or other similar law now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any Subsidiary or for a substantial part of its assets, and in any
such case, such proceeding or petition shall remain undismissed for a period of
60 days or an order or decree approving or ordering any of the foregoing shall
be entered; or

 

(i)          without duplication of clause (f) of this Section 8.1, the Borrower
or any Subsidiary shall become unable to pay, shall admit in writing its
inability to pay, or shall fail to pay, its debts as they become due; or

 

(j)          an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with other ERISA Events that have
occurred, could reasonably be expected to result in liability to the Borrower
and the Subsidiaries in an aggregate amount exceeding $250,000; or

 

(k)          any judgment or order for the payment of money in excess of
$250,000 in the aggregate shall be rendered against the Borrower or any
Subsidiary, and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be a period of
30 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect;
provided, however, that it shall not be an Event of Default under this
clause (k) if such judgment or order is covered by insurance for which the
applicable insurer has acknowledged in writing that any claim or payment arising
from such judgment or order is so covered; or

 

(l)          any non-monetary judgment or order shall be rendered against the
Borrower or any Subsidiary that could reasonably be expected to have a Material
Adverse Effect, and there shall be a period of 30 consecutive days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect; or

 

(m)         a Change in Control shall occur; or

 

(n)          any Governmental Authority having regulatory authority over the
Borrower or any Subsidiary shall take any action that restricts, or has the
practical effect of restricting, the payment of dividends from any such
Subsidiary to the Borrower or the payment of any debt owing by a Subsidiary to
the Borrower; or

 

(o)          any Financial Institution Subsidiary shall cease for any reason
(other than as a result of being merged into another Financial Institution
Subsidiary) to be an insured bank under the Federal Deposit Insurance Act, as
amended; or

 

- 50 -

 

 

(p)          the FRB, the FDIC or any other Governmental Authority charged with
the regulation of bank holding companies or depository institutions: (i) issues
(whether orally or in writing) to the Borrower or any Financial Institution
Subsidiary, or initiates through formal proceedings any action, suit or
proceeding to obtain against, impose on or require from the Borrower or any
Financial Institution Subsidiary, a cease and desist order or similar regulatory
order, the assessment of civil monetary penalties, articles of agreement, a
memorandum of understanding, a capital directive, a capital restoration plan,
restrictions that prevent or as a practical matter impair the payment of
dividends by any Financial Institution Subsidiary or the payments of any debt by
the Borrower, restrictions that make the payment of the dividends by any
Financial Institution Subsidiary or the payment of debt by the Borrower subject
to prior regulatory approval, a notice or finding under subsection 8(a) of the
Federal Deposit Insurance Act, as amended, or any similar enforcement action,
measure or proceeding; or (ii) proposes or issues (whether orally or in writing)
to any executive officer or director of the Borrower or any Financial
Institution Subsidiary, or initiates any action, suit or proceeding to obtain
against, impose on or require from any such officer or director, a cease and
desist order or similar regulatory order, a removal order or suspension order,
or the assessment of civil monetary penalties, unless, in the case of either
clause (i) or (ii) immediately above, any such orders or penalties would not
reasonably be expected to have a Material Adverse Effect; or

 

(q)          there shall occur with respect to any Financial Institution
Subsidiary any event that is grounds for the required submission of a capital
restoration plan under 12 U. S. C. §1831o (e)(2) and the regulations thereunder,
or a conservator or receiver is appointed for any Financial Institution
Subsidiary; or

 

(r)          any order or decree is entered by any court of competent
jurisdiction directly or indirectly enjoining or prohibiting the Borrower from
performing any of its obligations under this Agreement or under any of the other
Loan Documents and such order or decree is not vacated, and the proceedings out
of which such order or decree arose are not dismissed, within 60 days after the
granting of such decree or order; or

 

(s)          the Borrower or any Financial Institution Subsidiary shall enter
into a written agreement with any Governmental Authority having regulatory
authority over such Person for any reason which could reasonably be expected to
have a Material Adverse Effect; or

 

(t)          the filing of formal charges by any Governmental Authority or
quasi-governmental entity, including, without limitation, the issuance of an
indictment under a RICO Related Law against Borrower or any Subsidiary of
Borrower;

 

then, and in every such event (other than an event with respect to the Borrower
or any Subsidiary described in clause (g) or (h) of this Section) and at any
time thereafter during the continuance of such event, the Administrative Agent
may, and upon the written request of the Required Lenders shall, by notice to
the Borrower, take any or all of the following actions, at the same or different
times: (i) declare the principal of and any accrued interest on the Term Loans,
and all other Obligations owing hereunder, to be, whereupon the same shall
become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower and
(ii) exercise all remedies contained in any other Loan Document; and that, if an
Event of Default specified in either clause (g) or (h) shall occur, the
principal of the Term Loans then outstanding, together with accrued interest
thereon, and all fees, and all other Obligations shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.

 

- 51 -

 

 

Article IX.   THE ADMINISTRATIVE AGENT

 

Section 9.1.          Appointment of Administrative Agent. Each Lender
irrevocably appoints SunTrust Bank as the Administrative Agent and authorizes it
to take such actions on its behalf and to exercise such powers as are delegated
to the Administrative Agent under this Agreement and the other Loan Documents,
together with all such actions and powers that are reasonably incidental
thereto. The Administrative Agent may perform any of its duties hereunder by or
through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers through any Affiliate. The exculpatory
provisions set forth in this Article shall apply to any such sub-agent and any
Affiliate of the Administrative Agent and any such sub-agent and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

Section 9.2.          Nature of Duties of Administrative Agent. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except those discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2), and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2) or in the absence of its own gross negligence or
willful misconduct as determined by a final, non-appealable judgment by a court
of competent jurisdiction. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents selected by it with reasonable
care. The Administrative Agent shall not be deemed to have knowledge of any
Default or Event of Default unless and until written notice thereof (which
notice shall include an express reference to such event being a “Default” or
“Event of Default” hereunder) is given to the Administrative Agent by the
Borrower or any Lender, and the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements, or other terms and conditions
set forth in any Loan Document, (iv) the validity, enforceability, effectiveness
or genuineness of any Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article III or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent. The Administrative Agent
may consult with legal counsel (including counsel for the Borrower) concerning
all matters pertaining to such duties.

 

- 52 -

 

 

Section 9.3.          Lack of Reliance on the Administrative Agent. Each of the
Lenders acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each of the Lenders also acknowledges
that it will, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking of any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder. Each of the Lenders acknowledges and agrees
that outside legal counsel to the Administrative Agent in connection with the
preparation, negotiation, execution, delivery and administration (including any
amendments, waivers and consents) of this Agreement and the other Loan Documents
is acting solely as counsel to the Administrative Agent and is not acting as
counsel to any Lender (other than the Administrative Agent and its Affiliates)
in connection with this Agreement, the other Loan Documents or any of the
transactions contemplated hereby or thereby.

 

Section 9.4.          Certain Rights of the Administrative Agent. If the
Administrative Agent shall request instructions from the Required Lenders with
respect to any action or actions (including the failure to act) in connection
with this Agreement, the Administrative Agent shall be entitled to refrain from
such act or taking such act, unless and until it shall have received
instructions from such Lenders; and the Administrative Agent shall not incur
liability to any Person by reason of so refraining. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement.

 

Section 9.5.          Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, posting or other
distribution) believed by it to be genuine and to have been signed, sent or made
by the proper Person. The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon. The Administrative
Agent may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or not taken by it in accordance with the advice of
such counsel, accountants or experts.

 

Section 9.6.          The Administrative Agent in its Individual Capacity. The
bank serving as the Administrative Agent shall have the same rights and powers
under this Agreement and any other Loan Document in its capacity as a Lender as
any other Lender and may exercise or refrain from exercising the same as though
it were not the Administrative Agent; and the terms “Lenders”, “Required
Lenders”, “holders of Notes”, or any similar terms shall, unless the context
clearly otherwise indicates, include the Administrative Agent in its individual
capacity. The bank acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or Affiliate of the Borrower as if
it were not the Administrative Agent hereunder.

 

- 53 -

 

 

Section 9.7.          Successor Administrative Agent.

 

(a)          The Administrative Agent may resign at any time by giving 30 days
prior written notice thereof to the Lenders and the Borrower. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
Administrative Agent, subject to the approval by the Borrower provided that no
Default or Event of Default shall exist at such time. If no successor
Administrative Agent shall have been so appointed, and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of resignation, then the retiring Administrative Agent may (in consultation with
the Borrower), on behalf of the Lenders, appoint a successor Administrative
Agent, which shall be a commercial bank organized under the laws of the United
States of America or any state thereof or a bank which maintains an office in
the United States.

 

(b)          Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. If within 30 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 30th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article IX shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.

 

Article X.   MISCELLANEOUS

 

Section 10.1.          Notices.

 

(a)          Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 

- 54 -

 

 

To the Borrower: Community Bankers Trust Corporation   9964 Mayland Drive  
Suite 2100   Richmond, Virginia 23233   Attention:  John M. Oakey, III  
Telephone Number: (804) 417-7373   Fax Number: (804) 934-9299       To the
Administrative Agent: SunTrust Bank   Agency Services   303 Peachtree Street,
25th Floor   Atlanta, Georgia 30308   Attn:  Doug Weltz   Telephone Number:
(404) 813-5156   Fax Number: (404) 221-2001         with a copy to          
SunTrust Bank   3333 Peachtree Road NE   7th Floor   Atlanta, Georgia 30326  
Attn:  Doug Kennedy   Telephone Number: (404) 439-7391   Fax Number: (404)
739-7390

 



To a Lender: To such Lender’s address or telecopy number, as applicable, as set
forth on such Lender’s signature page hereto



 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent shall not be effective until actually received by the Administrative Agent
at its address specified in this Section 10.1.

 

(b)          Any agreement of the Administrative Agent and the Lenders herein to
receive certain notices by telephone or facsimile is solely for the convenience
and at the request of the Borrower. The Administrative Agent and the Lenders
shall be entitled to rely on the authority of any Person purporting to be a
Person authorized by the Borrower to give such notice, and the Administrative
Agent shall not have any liability to the Borrower or other Person on account of
any action taken or not taken by the Administrative Agent or the Lenders in
reliance upon such telephonic or facsimile notice. The obligation of the
Borrower to repay the Term Loans and all other Obligations hereunder shall not
be affected in any way or to any extent by any failure of the Administrative
Agent or the Lenders to receive written confirmation of any telephonic or
facsimile notice or the receipt by the Administrative Agent or the Lenders of a
confirmation which is at variance with the terms understood by the
Administrative Agent or the Lenders to be contained in any such telephonic or
facsimile notice.

 

- 55 -

 

 

Section 10.2.          Waiver; Amendments.

 

(a)          No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or any other Loan Document, and no
course of dealing between the Borrower and the Administrative Agent or any
Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies provided by law. No waiver of any provision of this Agreement
or any other Loan Document or consent to any departure by the Borrower therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of any Term Loan shall not be construed
as a waiver of any Default or Event of Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default or Event of Default at the time.

 

(b)          No amendment or waiver of any provision of this Agreement or the
other Loan Documents, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Borrower and the Required Lenders, or the Borrower and the Administrative
Agent with the consent of the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, that no amendment or waiver shall: (i) increase the
Term Loan Commitment of any Lender without the written consent of such Lender,
(ii) reduce the principal amount of either the Initial Term Loan or the Delayed
Draw Term Loan or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) extend the Maturity Date or otherwise postpone the date fixed for any
scheduled payment of any principal of, or interest on, the Initial Term Loan or
the Delayed Draw Term Loan or interest thereon or any fees hereunder or reduce
the amount of, waive, forgive or excuse any such payment, without the written
consent of each Lender affected thereby, (iv) change Section 2.15(b) or
Section 2.15(c) in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender, (v) change any of
the provisions of this Section 10.2 or the definition of “Required Lenders” or
any other provision hereof specifying the number or percentage of Lenders which
are required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender; or (vi) release any guarantor, if any, or limit the liability of any
such guarantor under any guaranty agreement; provided further, that no such
agreement shall amend, modify or otherwise affect the rights, duties or
obligations of the Administrative Agent without the prior written consent of
such Person. Notwithstanding anything herein or otherwise to the contrary, any
Event of Default occurring hereunder shall continue to exist (and shall be
deemed to be continuing) until such time as such Event of Default is waived in
writing in accordance with the terms of this Section notwithstanding (i) any
attempted cure or other action taken by the Borrower or any other Person
subsequent to the occurrence of such Event of Default or (ii) any action taken
or omitted to be taken by the Administrative Agent or any Lender prior to or
subsequent to the occurrence of such Event of Default (other than the granting
of a waiver in writing in accordance with the terms of this Section).

 

- 56 -

 

 

Section 10.3.          Expenses; Indemnification.

 

(a)          The Borrower shall pay (i) all reasonable, out-of-pocket costs and
expenses of the Administrative Agent and its Affiliates (including, without
limitation, the reasonable fees, charges and disbursements of outside counsel
and the allocated cost of inside counsel for the Administrative Agent and its
Affiliates) in connection with the syndication of the Term Loans provided for
herein, the preparation and administration of the Loan Documents and any
amendments, modifications or waivers thereof (whether or not the transactions
contemplated in this Agreement or any other Loan Document shall be consummated),
and (ii) all out-of-pocket costs and expenses (including, without limitation,
the reasonable fees, charges and disbursements of outside counsel and the
allocated cost of inside counsel) incurred by the Administrative Agent or any
Lender in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Term Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of the Term Loans.

 

(b)          The Borrower shall indemnify the Administrative Agent and each
Lender and each officer, director, employee, agents, advisors and Affiliates of
the Administrative Agent and each Lender (each, an “Indemnitee”) against, and
hold each of them harmless from, any and all costs, losses, liabilities, claims,
damages and related expenses, including the fees, charges and disbursements of
any counsel for any Indemnitee, which may be incurred by any Indemnitee, or
asserted against any Indemnitee by the Borrower or any third Person, arising out
of, in connection with or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document, the performance by the parties hereto of
their respective obligations hereunder or the consummation of any of the
transactions contemplated hereby, (ii) the Term Loans or any actual or proposed
use of the proceeds therefrom, (iii) the use by any Person of any information or
materials obtained by or through SyndTrakTM or other internet web sites, (iv)
any actual or alleged presence or release of Hazardous Materials on or from any
property owned by the Borrower or any Subsidiary or any Environmental Liability
related in any way to the Borrower or any Subsidiary or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether brought by the Borrower or any third Person and whether
based on contract, tort, or any other theory and regardless of whether any
Indemnitee is a party thereto; provided, that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction in a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee.

 

- 57 -

 

 

(c)          The Borrower shall pay, and hold the Administrative Agent and each
of the Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar taxes with respect to this Agreement and any
other Loan Documents, or any payments due thereunder, and save the
Administrative Agent and each of the Lenders harmless from and against any and
all liabilities with respect to or resulting from any delay or omission by the
Borrower to pay such taxes.

 

(d)          To the extent that the Borrower fails to pay any amount required to
be paid to the Administrative Agent under clauses (a), (b) or (c) hereof, each
Lender severally agrees to pay to the Administrative Agent such Lender’s Pro
Rata Share (determined as of the time that the unreimbursed expense or indemnity
payment is sought) such unpaid amount; provided, that the unreimbursed expense
or indemnified payment, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent in its
capacity as such.

 

(e)          To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to actual or direct damages) arising out of, in connection with or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated therein, the Term Loans or the use of proceeds
thereof.

 

(f)          All amounts due under this Section shall be payable promptly after
written demand therefor.

 

Section 10.4.          Successors and Assigns.

 

(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (g) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, each of the
Administrative Agent and the Lenders and their affiliates) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)          Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Term Loan Commitment and any Term Loan at the time owing to it);
provided that any such assignment shall be subject to the following conditions:

 

- 58 -

 

 

(i)           Minimum Amounts.

 

(A)         in the case of an assignment of the entire remaining amount of the
assigning Lender’s Term Loan Commitment and the assigning Lender’s applicable
Term Loan at the time owing to it or in the case of an assignment to a Lender,
an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

 

(B)         in any case not described in Section 10.4(b)(i)(A), the aggregate
amount of the Term Loan Commitment (which for this purpose includes the
applicable Term Loan outstanding thereunder) or, if the applicable Term Loan
Commitment is not then in effect, the principal outstanding balance of the
applicable Term Loan of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Acceptance, as of the Trade Date) shall not be
less than $1,000,000, unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided that
the Borrower shall be deemed to have consented to any such lower amount unless
it shall object thereto by written notice to the Administrative Agent within 5
Business Days after having received notice thereof.

 

(ii)         Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the applicable Term Loan or the
related Term Loan Commitment assigned.

 

(iii)        Required Consents. No consent shall be required for any assignment
except to the extent required by Section 10.4(b)(i)(B) and, in addition:

 

(A)         the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 5
Business Days after having received notice thereof; and

 

(B)         the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments to a Person
that is not a Lender, an Affiliate of such Lender or an Approved Fund with
respect to such Lender.

 

- 59 -

 

 

(iv)        Assignment and Acceptance. The parties to each assignment shall
deliver to the Administrative Agent (A) a duly executed Assignment and
Acceptance, (B) a processing and recordation fee of $3,500, (C) an
Administrative Questionnaire unless the assignee is already a Lender and (D) the
documents required under Section 2.14 if such assignee is a Foreign Lender.

 

(v)         No Assignment to the Borrower. No such assignment shall be made to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

(vi)        No Assignment to Natural Persons. No such assignment shall be made
to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4 from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 2.12, Section 2.13, Section 2.14, and
Section 10.3 with respect to facts and circumstances occurring prior to the
effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section 10.4. If the consent of the Borrower to an
assignment is required hereunder (including a consent to an assignment which
does not meet the minimum assignment thresholds specified above), the Borrower
shall be deemed to have given its consent 5 Business Days after the date notice
thereof has actually been delivered by the assigning Lender (through the
Administrative Agent) to the Borrower, unless such consent is expressly refused
by the Borrower prior to such 5th Business Day.

 

(c)          The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Atlanta, Georgia
a copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Term Loan
Commitments of, and principal amount of the applicable Term Loan owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).
Information contained in the Register with respect to any Lender shall be
available for inspection by such Lender at any reasonable time and from time to
time upon reasonable prior notice; information contained in the Register shall
also be available for inspection by the Borrower at any reasonable time and from
time to time upon reasonable prior notice. In establishing and maintaining the
Register, the Administrative Agent shall serve as the Borrower’s agent solely
for tax purposes and solely with respect to the actions described in this
Section, and the Borrower hereby agrees that, to the extent SunTrust Bank serves
in such capacity, SunTrust Bank and its officers, directors, employees, agents,
sub-agents and affiliates shall constitute an “Indemnitee” for purposes of
Section 10.3.

 

- 60 -

 

 

(d)          Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent sell participations to any Person
(other than a natural person, the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Term Loan Commitment and/or the applicable Term Loan owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

 

(e)          Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 10.2 that directly
affects such Participant and could not be effected by a vote of the Required
Lenders. Subject to paragraph (f) of this Section 10.4, the Borrower agrees that
each Participant shall be entitled to the benefits of Section 2.12, Section 2.13
and Section 2.14 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section 10.4. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.7 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.15 as though it were a Lender.

 

(f)          A Participant shall not be entitled to receive any greater payment
under Section 2.12 and Section 2.14 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.14 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.14(e) as though it were a Lender.

 

(g)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

Section 10.5.          Governing Law; Jurisdiction; Consent to Service of
Process.

 

(a)          THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE OF GEORGIA.

 

- 61 -

 

 

(b)          The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the non-exclusive jurisdiction of any Federal and/or
state court located in the State of Georgia and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Georgia state court or, to the extent permitted by applicable law, such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Lenders may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against the Borrower or its properties
in the courts that have jurisdiction over the Borrower.

 

(c)          The Borrower irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of this Section and brought in
any state or federal court located in the State of Georgia and referred to in
paragraph (b) of this Section. Each of the parties hereto irrevocably waives, to
the fullest extent permitted by applicable law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(d)          Each party to this Agreement irrevocably consents to the service of
process in the manner provided for notices in Section 10.1. Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.

 

Section 10.6.          WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 10.7.          Right of Setoff. In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, each Lender shall have the right, at any time or from time to time upon
the occurrence and during the continuance of an Event of Default, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, to set off and apply against all
deposits (general or special, time or demand, provisional or final) of the
Borrower at any time held or other obligations at any time owing by such Lender
to or for the credit or the account of the Borrower against any and all
Obligations owed to such Lender under this Agreement, irrespective of whether
such Lender shall have made demand hereunder and although such Obligations may
be unmatured. Each Lender agrees promptly to notify the Administrative Agent and
the Borrower after any such set-off and any application made by such Lender;
provided, that the failure to give such notice shall not affect the validity of
such set-off and application.

 

- 62 -

 

 

Section 10.8.          Counterparts; Integration. This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts (including by telecopy or by email, in .pdf format), and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. This Agreement, the other Loan Documents, and any separate letter
agreement(s) relating to any fees payable to the Administrative Agent constitute
the entire agreement among the parties hereto and thereto regarding the subject
matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters. Delivery of an
executed counterpart of a signature page of this Agreement and any other Loan
Document by telecopy or by email, in pdf format, shall be effective as delivery
of a manually executed counterpart of this Agreement or such other Loan
Document.

 

Section 10.9.          Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of the
Initial Term Loan and the Delayed Draw Term Loan, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on the Term Loan or any fee or any other
amount payable under this Agreement is outstanding and unpaid. The provisions of
Section 2.13 and Section 10.3 shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Term Loans or the termination of this Agreement or any
provision hereof. All representations and warranties made herein, in the
certificates, reports, notices, and other documents delivered pursuant to this
Agreement shall survive the execution and delivery of this Agreement and the
other Loan Documents, and the making of the Term Loans.

 

Section 10.10.         Severability. Any provision of this Agreement or any
other Loan Document held to be illegal, invalid or unenforceable in any
jurisdiction, shall, as to such jurisdiction, be ineffective to the extent of
such illegality, invalidity or unenforceability without affecting the legality,
validity or enforceability of the remaining provisions hereof or thereof; and
the illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

- 63 -

 

 

Section 10.11.         Confidentiality. Each of the Administrative Agent and
each Lender agrees to maintain the confidentiality of any and all non-public,
confidential or proprietary information, identified to the Administrative Agent
and the Lenders as such, of or relating to the Borrower or any Subsidiary and
their respective businesses, operations, finances or strategies (“Confidential
Information”). For purposes of this Section, Confidential Information shall not
include: (1) information that was already known to the recipient without an
obligation of confidentiality to the Borrower or any Subsidiary with respect to
such information, (2) information that was obtained from a third party who was
not known to the Administrative Agent or such Lender to be under an obligation
of confidentiality to the Borrower or any Subsidiary with respect to such
information, (3) information that is or becomes publicly available, other than
through a breach of this Section by the Administrative Agent or any Lender or
any Participant or any of their respective representatives, employees or agents.
Notwithstanding the foregoing, Confidential Information may be disclosed (i) to
any officer, director, agent, affiliate or representative of the Administrative
Agent or any such Lender, including without limitation accountants, legal
counsel and other advisors; provided, however, that such Person shall agree to
be bound by the confidentiality provisions set forth in this Section with
respect to such information, (ii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iii) to the extent
requested by any regulatory agency or authority, (iv) to the extent necessary in
connection with the exercise of any remedy hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(v) subject to provisions substantially similar to this Section 10.11, to any
actual or prospective assignee or Participant, or (vi) with the prior written
consent of the Borrower. Any Person required to maintain the confidentiality of
any information as provided for in this Section shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such information as such
Person would accord its own confidential information, but in no event less than
a reasonable degree of care.

 

Section 10.12.         Waiver of Effect of Corporate Seal. The Borrower
represents and warrants that it is not required to affix its corporate seal to
this Agreement or any other Loan Document pursuant to any requirement of law or
regulation, agrees that this Agreement is delivered by Borrower under seal and
waives any shortening of the statute of limitations that may result from not
affixing the corporate seal to this Agreement or such other Loan Documents.

 

Section 10.13.         Patriot Act. The Administrative Agent and each Lender
hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Patriot Act. The Borrower shall, and shall cause each of its Subsidiaries
to, provide to the extent commercially reasonable, such information and take
such other actions as are reasonably requested by the Administrative Agent or
any Lender in order to assist the Administrative Agent and the Lenders in
maintaining compliance with the Patriot Act.

 

- 64 -

 

 

Section 10.14.         Independence of Covenants. All covenants hereunder shall
be given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists.

 

Section 10.15.         No Advisory or Fiduciary Relationship. In connection with
all aspects of the transactions contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Lenders and
SunTrust Robinson Humphrey, Inc., as Lead Arranger (the “Arranger”) are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent, the Lenders and the Arranger, on the
other hand, (B) the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) the Borrower
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent, the Lenders and the
Arranger is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person and (B) neither the Administrative Agent nor any
Lender or the Arranger has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, each Lender and the Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor any Lender or the Arranger has any
obligation to disclose any of such interests to the Borrower or any of its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent or any
Lender or the Arranger with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

[Remainder of page intentionally left blank. Signatures appear on following
pages]

 

- 65 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

 

  COMMUNITY BANKERS TRUST CORPORATION         By       Name:     Title:

 

[Signatures Continue on the Next Page]

 

 

 

 

  SUNTRUST BANK   as Administrative Agent and as a Lender           By        
Name: Doug Kennedy     Title: Vice President           Address for Notices (as
Lender):                                        

 

[Signature Page to Community Bankers Trust Corporation Term Loan Agreement]

 

 

